Exhibit 10.1
EXECUTION VERSION




 




 
$150,000,000
 
REVOLVING CREDIT AGREEMENT
 
dated as of March 26, 2014
 
among
 
PPL CAPITAL FUNDING, INC.,
 
as the Borrower,
 
PPL CORPORATION,
as the Guarantor,
 
THE LENDERS FROM TIME TO TIME PARTY HERETO
 
and
 
THE BANK OF NOVA SCOTIA,
as the Administrative Agent










THE BANK OF NOVA SCOTIA,
as Sole Lead Arranger and Sole Bookrunner


 




 





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS





    Page      
ARTICLE I
DEFINITIONS
1
 
Section 1.01
 
Definitions
1
ARTICLE II
THE CREDITS
13
 
Section 2.01
 
Commitments to Lend
13
 
Section 2.02
 
Reserved
13
 
Section 2.03
 
Notice of Borrowings
13
 
Section 2.04
 
Notice to Lenders; Funding of Revolving Loans
14
 
Section 2.05
 
Noteless Agreement; Evidence of Indebtedness
14
 
Section 2.06
 
Interest Rates
15
 
Section 2.07
 
Fees
16
 
Section 2.08
 
Adjustments of Commitments
17
 
Section 2.09
 
Maturity of Loans; Mandatory Prepayments
19
 
Section 2.10
 
Optional Prepayments and Repayments
20
 
Section 2.11
 
General Provisions as to Payments
20
 
Section 2.12
 
Funding Losses
21
 
Section 2.13
 
Computation of Interest and Fees
21
 
Section 2.14
 
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
21
 
Section 2.15
 
Illegality
21
 
Section 2.16
 
Increased Cost and Reduced Return
22
 
Section 2.17
 
Taxes
23
 
Section 2.18
 
Base Rate Loans Substituted for Affected Euro-Dollar Loans
26
 
Section 2.19
 
Increases in Commitments
26
 
Section 2.20
 
Defaulting Lenders
27
ARTICLE III
LETTERS OF CREDIT
28
 
Section 3.01
 
[Reserved]
28
 
Section 3.02
 
Letters of Credit
29
 
Section 3.03
 
Method of Issuance of Letters of Credit
29
 
Section 3.04
 
Conditions to Issuance of Letters of Credit
29
 
Section 3.05
 
Purchase and Sale of Letter of Credit Participations
30
 
Section 3.06
 
Drawings under Letters of Credit
30
 
Section 3.07
 
Reimbursement Obligations
30
 
Section 3.08
 
Duties of Issuing Lenders to Lenders; Reliance
30
 
Section 3.09
 
Obligations of Lenders to Reimburse Issuing Lender for Unpaid Drawings
31
 
Section 3.10
 
Funds Received from the Borrower in Respect of Drawn Letters of Credit
32
 
Section 3.11
 
Obligations in Respect of Letters of Credit Unconditional
32
 
Section 3.12
 
Indemnification in Respect of Letters of Credit
33
 
Section 3.13
 
ISP98
33
 
Section 3.14
 
Reporting of Letter of Credit Information
33
ARTICLE IV
CONDITIONS
34
 
Section 4.01
 
Conditions to Closing
34
 
Section 4.02
 
Conditions to All Credit Events
35
ARTICLE V
REPRESENTATIONS AND WARRANTIES
35
 
Section 5.01
 
Status
35
 
Section 5.02
 
Authority; No Conflict
35
 
Section 5.03
 
Legality; Etc
36
 
Section 5.04
 
Financial Condition
36
 
Section 5.05
 
Litigation
36
 
Section 5.06
 
No Violation
36
 
Section 5.07
 
ERISA
37
 
Section 5.08
 
Governmental Approvals
37
 
Section 5.09
 
Investment Company Act
37
 
Section 5.10
 
Tax Returns and Payments
37
 
Section 5.11
 
Compliance with Laws
37
 
Section 5.12
 
No Default
37
 
Section 5.13
 
Environmental Matters
37
 
Section 5.14
 
Material Subsidiaries and Ownership
38
 
Section 5.15
 
OFAC
39
ARTICLE VI
COVENANTS
39
 
Section 6.01
 
Information
39
 
Section 6.02
 
Maintenance of Insurance
41
 
Section 6.03
 
Conduct of Business and Maintenance of Existence
41
 
Section 6.04
 
Compliance with Laws, Etc
41
 
Section 6.05
 
Books and Records
41
 
Section 6.06
 
Use of Proceeds
42
 
Section 6.07
 
Merger or Consolidation
42
 
Section 6.08
 
Asset Sales
42
 
Section 6.09
 
Consolidated Debt to Consolidated Capitalization Ratio
42
ARTICLE VII
DEFAULTS
42
 
Section 7.01
 
Events of Default
42
ARTICLE VIII
THE ADMINISTRATIVE AGENT
44
 
Section 8.01
 
Appointment and Authority
44
 
Section 8.02
 
Rights as a Lender
44
 
Section 8.03
 
Exculpatory Provisions
45
 
Section 8.04
 
Reliance by Administrative Agent
45
 
Section 8.05
 
Delegation of Duties
46
 
Section 8.06
 
Resignation of Administrative Agent
46
 
Section 8.07
 
Non-Reliance on Administrative Agent and Other Lenders
47
 
Section 8.08
 
No Other Duties, etc
47
 
Section 8.09
 
No Reliance on Administrative Agent’s Customer Identification Program
47
ARTICLE IX
MISCELLANEOUS
47
 
Section 9.01
 
Notices
47
 
Section 9.02
 
No Waivers; Non-Exclusive Remedies
48
 
Section 9.03
 
Expenses; Indemnification
49
 
Section 9.04
 
Sharing of Set-Offs
50
 
Section 9.05
 
Amendments and Waivers
50
 
Section 9.06
 
Successors and Assigns
51
 
Section 9.07
 
Governing Law; Submission to Jurisdiction
53
 
Section 9.08
 
Counterparts; Integration; Effectiveness
53
 
Section 9.09
 
Generally Accepted Accounting Principles
53
 
Section 9.10
 
Usage
53
 
Section 9.11
 
WAIVER OF JURY TRIAL
54
 
Section 9.12
 
Confidentiality
54
 
Section 9.13
 
USA PATRIOT Act Notice
55
 
Section 9.14
 
No Fiduciary Duty
55
ARTICLE X
GUARANTY
55
 
Section 10.01
 
Guaranty
55
 
Section 10.02
 
Guaranty Unconditional
56
 
Section 10.03
 
Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
57
 
Section 10.04
 
Waiver by Guarantor
57
 
Section 10.05
 
Subrogation
57
 
Section 10.06
 
Stay of Acceleration
57
 
Section 10.07
 
Continuing Guaranty
57
 
Section 10.08
 
Default Payments by Borrower
57




 
 

--------------------------------------------------------------------------------

 





Appendices:
       
Appendix A
-
Commitments
     
Schedule:
       
Schedule 5.14
-
Material Subsidiaries
     
Exhibits:
         
Exhibit A-1
-
Form of Notice of Borrowing
Exhibit A-2
-
Form of Notice of Conversion/Continuation
Exhibit A-3
-
Form of Letter of Credit Request
Exhibit B
-
Form of Note
Exhibit C
-
Form of Assignment and Assumption Agreement
Exhibit D
-
Forms of Opinion of Counsel for the Loan Parties
Exhibit E
-
Form of Notice of Revolving Increase



 

 
 

--------------------------------------------------------------------------------

 



REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of March 26, 2014 is
entered into among PPL CAPITAL FUNDING, INC., a Delaware corporation (the
“Borrower”), PPL CORPORATION, a Pennsylvania corporation (the “Guarantor”) the
LENDERS party hereto from time to time and THE BANK OF NOVA SCOTIA, as the
Administrative Agent. The parties hereto agree as follows:
 
RECITALS
 
The Loan Parties (as hereinafter defined) have requested that the Lenders
provide a revolving credit facility in an aggregate principal amount, subject to
Section 2.19, not to exceed $150,000,000.  In consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01       Definitions.  All capitalized terms used in this Agreement or
in any Appendix, Schedule or Exhibit hereto which are not otherwise defined
herein or therein shall have the respective meanings set forth below.
 
“Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
 
“Administrative Agent” means The Bank of Nova Scotia, in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its successor or successors in such capacity.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
 
“Applicable Lending Office” means, with respect to any Lender, its office
located at its address set forth in its Administrative Questionnaire or such
other office as such Lender may hereafter designate by notice to the Borrower
and the Administrative Agent.
 
“Applicable Percentage” means, for purposes of calculating (i) the applicable
interest rate margin for any day for any Base Rate Loans, 0.00% per annum, (ii)
the applicable interest rate margin for any day for Euro-Dollar Loans, 0.80% per
annum, (iii) the applicable rate for the Commitment Fee for any day for purposes
of Section 2.07(a), 0.125% per annum or (iv) the applicable rate for the Letter
of Credit Fee for any day for purposes of Section 2.07(b), 0.80% per annum.
 
“Arranger” means The Bank of Nova Scotia in its capacity as sole lead arranger
and sole bookrunner.
 
“Asset Sale” means any sale of any assets, including by way of the sale by the
Guarantor or any of its Subsidiaries of equity interests in such Subsidiaries.
 
“Assignee” has the meaning set forth in Section 9.06(c).
 
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
 
“Authorized Officer” means the president, the chief operating officer, the chief
financial officer, the chief accounting officer, any vice president, the
treasurer, the assistant treasurer or the controller of the applicable Loan
Party or such other individuals reasonably acceptable to the Administrative
Agent as may be designated in writing by the Borrower from time to time.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
 
“Base Rate” means for any day, a fluctuating per annum rate of interest equal to
the highest of (i) the Federal Funds Rate plus 0.5%, (ii) the Prime Rate, and
(iii) the Adjusted London Interbank Offered Rate for a Euro-Dollar Loan with an
Interest Period of one month commencing on such day plus 100 basis points
(1.0%).  Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.
 
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
 
“Base Rate Loan” means a Loan in respect of which interest is computed on the
basis of the Base Rate.
 
“Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Borrower’s Rating” means the senior unsecured long-term debt rating of the
Borrower from S&P or Moody’s without giving effect to any third party credit
enhancement except for a guaranty of the Guarantor (it being understood that all
of the Borrower’s long term debt is Guaranteed by the Guarantor).
 
“Borrowing” means a group of Loans of a single Type made by the Lenders on a
single date and, in the case of a Euro-Dollar Borrowing, having a single
Interest Period.
 
“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in New  York, New York and if the applicable Business Day relates to any
Euro-Dollar Loan, such day must also be a day on which dealings are carried on
in the London interbank market.
 
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
 
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
 
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of Voting
Stock of the Guarantor or its successors or (ii) the failure at any time of the
Guarantor or its successors to own 80% or more of the outstanding shares of the
Voting Stock in the Borrower.
 
“Commitment” means, with respect to any Lender, the commitment of such Lender to
(i) make Loans under this Agreement and (ii) purchase participations in Letters
of Credit pursuant to Article III hereof, as set forth in Appendix A and as such
Commitment may be reduced from time to time pursuant to Section 2.08 or
Section 9.06(c) or increased from time to time pursuant to Section 2.19 or
Section 9.06(c).
 
“Commitment Fee” has the meaning set forth in Section 2.07(a).
 
“Commitment Ratio” means, with respect to any Lender, the percentage equivalent
of the ratio which such Lender’s Commitment bears to the aggregate amount of all
Commitments.
 
“Consolidated Capitalization” means the sum of, without duplication, (A) the
Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (B) the consolidated shareowners’ equity (determined in
accordance with GAAP) of the common, preference and preferred shareowners of the
Guarantor and minority interests  recorded on the Guarantor’s consolidated
financial statements (excluding from shareowners’ equity (i) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(ii) the balance of accumulated other comprehensive income/loss of the Guarantor
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Guarantor, Consolidated Debt of the Guarantor shall exclude Non Recourse
Debt and Consolidated Capitalization of the Guarantor shall exclude that portion
of shareowners’ equity attributable to assets securing Non Recourse Debt.
 
“Consolidated Debt” means the consolidated Debt of the Guarantor and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non Recourse
Debt of the Guarantor and its Consolidated Subsidiaries, and (b) Consolidated
Debt shall exclude (i) Hybrid Securities of the Guarantor and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization.
 
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
 
“Continuing Lender” means with respect to any event described in
Section 2.08(b), a Lender which is not a Retiring Lender, and “Continuing
Lenders” means any two or more of such Continuing Lenders.
 
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
 
“Credit Event” means a Borrowing or the issuance, renewal or extension of a
Letter of Credit.
 
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $150,000,000 in the aggregate and (vi) all obligations of
such Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include
(a) obligations of such Person under any installment sale, conditional sale or
title retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services, (b) obligations under
agreements relating to the purchase and sale of any commodity, including any
power sale or purchase agreements, any commodity hedge or derivative (regardless
of whether any such transaction is a “financial” or physical transaction),
(c) any trade obligations or other obligations of such Person incurred in the
ordinary course of business or (d) obligations of such Person under any lease
agreement (including any lease intended as security) that is not a Capital Lease
or a Synthetic Lease.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any Event of Default or any other condition or event which with
the giving of notice or lapse of time or both would, unless cured or waived,
become an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.20(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(c)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender and each
Lender.
 
“Dollars” and the sign “$” means lawful money of the United States of America.
 
“Effective Date” means the date on which the Administrative Agent determines
that the conditions specified in or pursuant to Section 4.01 have been
satisfied.
 
“Eligible Assignee” means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States; (iii) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country;
provided, that such bank is acting through a branch or agency located and
licensed in the United States; or (iv) an Affiliate of a Lender that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended); provided, that, in each case (a) upon and following the
occurrence of an Event of Default, an Eligible Assignee shall mean any Person
other than a Loan Party or any of its Affiliates and (b) notwithstanding the
foregoing, “Eligible Assignee” shall not include any Loan Party or any of its
Subsidiaries or Affiliates.
 
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution,
use,  treatment, storage, disposal, transport or handling of pollutants,
contaminants, petroleum or petroleum products, chemicals or industrial, toxic or
Hazardous Substances or wastes.
 
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the
Guarantor or any of its Subsidiaries which arise under Environmental Laws.
 
 “Equity-Linked Securities” means any securities of the Guarantor or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Guarantor or such Subsidiary, including any securities issued by any of
such Persons which are pledged to secure any obligation of any holder to
purchase equity securities of the Guarantor or any of its Subsidiaries.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means each of the Loan Parties and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with each of the Loan Parties, are treated
as a single employer under Section 414(b) or (c) of the Internal Revenue Code.
 
“Euro-Dollar Borrowing” means a Borrowing comprised of Euro-Dollar Loans.
 
“Euro-Dollar Loan” means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Borrowing or Notice of Conversion/Continuation.
 
“Euro-Dollar Reserve Percentage” of any Lender for the Interest Period of any
Euro-Dollar Loan means the maximum percentage in effect on such day, (i) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements (including supplemental,
marginal and emergency reserve requirements) with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities”); and (ii) to be
maintained by a Lender as required for reserve liquidity, special deposit, or
similar purpose by any governmental or monetary authority of any country or
political subdivision thereof (including any central bank), against (A) any
category of liabilities that includes deposits by reference to which a London
Interbank Offered Rate is to be determined, or (B) any category of extension of
credit or other assets that includes Loans or Groups of Loans to which a London
Interbank Offered Rate applies.  The Adjusted London Interbank Offered Rate
shall be adjusted automatically on and as of the effective date of any change in
the Euro-Dollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations (whether final, temporary or proposed) that are issued thereunder or
official government interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.
 
“Federal Funds Rate” means for any day the rate per annum (based on a year of
360 days and actual days elapsed and rounded upward, if necessary, to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Effective Date; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Rate” for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.
 
“Fronting Fee” has the meaning set forth in Section 2.07(b).
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Group of Loans” means at any time a group of Revolving Loans consisting of
(i) all Revolving Loans which are Base Rate Loans at such time or (ii) all
Revolving Loans which are Euro-Dollar Loans of the same Type having the same
Interest Period at such time; provided, that, if a Loan of any particular Lender
is converted to or made as a Base Rate Loan pursuant to Sections 2.15 or 2.18,
such Loan shall be included in the same Group or Groups of Loans from time to
time as it would have been in if it had not been so converted or made.
 
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Guarantor” has the meaning set forth in the introductory paragraph hereto.
 
“Guaranty” means the guaranty of the Guarantor set forth in Article X.
 
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
 
 “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years issued by any of
the Loan Parties, or any business trusts, limited liability companies, limited
partnerships (or similar entities) (i) all of the common equity, general partner
or similar interests of which are owned (either directly or indirectly through
one or more Wholly Owned Subsidiaries) at all times by the Guarantor or any of
its Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Guarantor or a Subsidiary of the Guarantor, as the
case may be, and (B) payments made from time to time on the subordinated debt.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Interest Period” means with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:
 
(i)       any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 
(ii)       any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
 
(iii)       no Interest Period shall end after the Termination Date.
 
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“Issuing Lender” means The Bank of Nova Scotia in its capacity as an issuer of
Letters of Credit under Section 3.02, and each of its successors in such
capacity.
 
“Lender” means each bank or other lending institution listed in Appendix A as
having a Commitment, each Eligible Assignee that becomes a Lender pursuant to
Section 9.06(c) and their respective successors and shall include, as the
context may require, each Issuing Lender in such capacity.
 
“Letter of Credit” means any letter of credit issued under this Agreement by an
Issuing Lender on or after the Effective Date.
 
“Letter of Credit Fee” has the meaning set forth in Section 2.07(b).
 
“Letter of Credit Liabilities” means, for any Lender at any time, the product
derived by multiplying (i) the sum, without duplication, of (A) the aggregate
amount that is (or may thereafter become) available for drawing under all
Letters of Credit outstanding at such time plus (B) the aggregate unpaid amount
of all Reimbursement Obligations outstanding at such time by (ii) such Lender’s
Commitment Ratio.
 
“Letter of Credit Request” has the meaning set forth in Section 3.03.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.
 
“Loan” means a Base Rate Loan or a Euro-Dollar Loan, and “Loans” means any
combination of the foregoing.
 
“Loan Documents” means this Agreement and the Notes.
 
“Loan Parties” means the Borrower and the Guarantor.
 
“London Interbank Offered Rate” means for any Euro-Dollar Loan for any Interest
Period, the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market (for purposes of
this definition, an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for Dollars for an amount comparable to such
Euro-Dollar Loan and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)).
 
“Mandatory Letter of Credit Borrowing” has the meaning set forth in
Section 3.09.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Guarantor or the
Guarantor and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Loan Parties taken as a whole to perform their obligations
under this Agreement, the Notes or the other Loan Documents or (iii) a material
adverse effect on the validity or enforceability of this Agreement, the Notes or
any of the other Loan Documents.
 
“Material Debt” means Debt (other than the Notes) of any Loan Party in a
principal or face amount exceeding $50,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000. For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.
 
“Material Subsidiary” means each Subsidiary of the Guarantor listed on Schedule
5.14 and each other Subsidiary of the Guarantor designated by the Guarantor as a
“Material Subsidiary” in writing to the Administrative Agent, in either case,
for so long as such Material Subsidiary shall be a Wholly Owned Subsidiary of
the Guarantor.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
 
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
 
“New Lender” means with respect to any event described in Section 2.08(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
 
“Non-Consenting Lender” has the meaning set forth in Section 9.05.
 
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non-Defaulting Lenders” means any two or more of such Lenders.
 
“Non-Recourse Debt” means Debt that is nonrecourse to any Loan Party or any
asset of any Loan Party.
 
“Non-U.S. Lender” has the meaning set forth in Section 2.17(e).
 
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
issued at the request of a Lender evidencing the obligation of the Borrower to
repay outstanding Revolving Loans.
 
“Notice of Borrowing” has the meaning set forth in Section 2.03.
 
“Notice of Conversion/Continuation” has the meaning set forth in
Section 2.06(d)(ii).
 
“Obligations” means:
 
(i)       all principal of and interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan, fees payable or Reimbursement Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document;
 
(ii)       all other amounts now or hereafter payable by the Borrower and all
other obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower, whether or not allowed or allowable as a
claim in any such proceeding) on the part of the Borrower pursuant to this
Agreement or any other Loan Document;
 
(iii)       all expenses of the Administrative Agent as to which the
Administrative Agent have a right to reimbursement under Section 9.03(a) hereof
or under any other similar provision of any other Loan Document;
 
(iv)       all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement under Section 9.03 hereof or under any other similar
provision of any other Loan Document; and
 
(v)       in the case of each of clauses (i) through (iv) above, together with
all renewals, modifications, consolidations or extensions thereof.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Optional Increase” has the meaning set forth in Section 2.19(a).
 
“Other Taxes” has the meaning set forth in Section 2.17(b).
 
“Participant” has the meaning set forth in Section 9.06(b).
 
“Participant Register” has the meaning set forth in Section 9.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Guarantor or any Subsidiary of the
Guarantor as of the Effective Date, or any business reasonably related thereto.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
 
“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at the main banking office of the Administrative Agent
in New York, New York as its then prime rate, which rate may not be the lowest
or most favorable rate then being charged commercial borrowers or others by the
Administrative Agent.  Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.
 
“Public Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934.
 
“Quarterly Date” means the last Business Day of each of March, June, September
and December.
 
“Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both of them.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, trustees, administrators,
managers, agents, representatives and advisors of such Person and of such
Person’s Affiliates.
 
“Register” has the meaning set forth in Section 9.06(e).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
 
“Reimbursement Obligations” means at any time all obligations of the Borrower to
reimburse the Issuing Lenders pursuant to Section 3.07 for amounts paid by the
Issuing Lenders in respect of drawings under Letters of Credit, including any
portion of any such obligation to which a Lender has become subrogated pursuant
to Section 3.09.
 
“Replacement Date” has the meaning set forth in Section 2.08(b).
 
“Replacement Lender” has the meaning set forth in Section 2.08(b).
 
“Required Lenders” means at any time Non-Defaulting Lenders having greater than
50% of the aggregate amount of the Commitments of all Non-Defaulting Lenders or,
if the Commitments shall have been terminated, having greater than 50% of the
aggregate amount of the Revolving Outstandings of the Non-Defaulting Lenders at
such time.
 
“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.08(b).
 
“Revolving” means, when used with respect to (i) a Borrowing, a Borrowing made
by the Borrower under Section 2.01, as identified in the Notice of Borrowing
with respect thereto or a Mandatory Letter of Credit Borrowing and (ii) a Loan,
a Loan made under Section 2.01; provided, that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term “Revolving Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.
 
“Revolving Outstandings” means at any time, with respect to any Lender, the sum
of (i) the aggregate principal amount of such Lender’s outstanding Revolving
Loans plus (ii) the aggregate amount of such Lender’s Letter of Credit
Liabilities.
 
“Revolving Outstandings Excess” has the meaning set forth in Section 2.09.
 
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
 
“Sanctioned Entity” means (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a Person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or Person.
 
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“SEC” means the Securities and Exchange Commission.
 
“Subsidiary” of a Person means any Corporation, a majority of the outstanding
Voting Stock of which is owned, directly or indirectly, by such Person or one or
more Subsidiaries of such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
 
“Taxes” has the meaning set forth in Section 2.17(a).
 
“Termination Date” means the earliest to occur of (i) March 26, 2015 and
(ii) such earlier date upon which all Commitments shall have been terminated in
their entirety in accordance with this Agreement.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
 
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
 
ARTICLE II
THE CREDITS
 
Section 2.01       Commitments to Lend.  Each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Revolving Loans to the
Borrower pursuant to this Section 2.01 from time to time during the Availability
Period in amounts such that its Revolving Outstandings shall not exceed its
Commitment; provided, that, immediately after giving effect to each such
Revolving Loan, the aggregate principal amount of all outstanding Revolving
Loans (after giving effect to any amount requested) shall not exceed the
aggregate Commitments less the sum of all outstanding Letter of Credit
Liabilities.  Each Revolving Borrowing (other than Mandatory Letter of Credit
Borrowings) shall be in an aggregate principal amount of $5,000,000 or any
larger integral multiple of $1,000,000 (except that any such Borrowing may be in
the aggregate amount of the unused Commitments) and shall be made from the
several Lenders ratably in proportion to their respective Commitments.  Within
the foregoing limits, the Borrower may borrow under this Section 2.01, repay,
or, to the extent permitted by Section 2.10, prepay, Revolving Loans and
reborrow under this Section 2.01.
 
Section 2.02       Reserved.
 
Section 2.03       Notice of Borrowings.  The Borrower shall give the
Administrative Agent notice which notice may be in writing or by telephone
immediately confirmed in writing substantially in the form of Exhibit A-1 hereto
(a “Notice of Borrowing”, it being understood that the Administrative Agent may
rely on the authority of any individual making any such a telephonic request
without the necessity of receipt of such written confirmation) not later than
(a) 11:30 A.M. (New York time) on the date of each Base Rate Borrowing and
(b) 12:00 Noon (New York, New York time) on the third Business Day (or, solely
with respect to any Euro-Dollar Borrowing to be made on the first Business Day
after the Effective Date, one Business Day) before each Euro-Dollar Borrowing,
specifying:
 
(i)       the date of such Borrowing, which shall be a Business Day;
 
(ii)       the aggregate amount of such Borrowing;
 
(iii)       the initial Type of the Loans comprising such Borrowing; and
 
(iv)       in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
 
Notwithstanding the foregoing, no more than six (6) Groups of Euro-Dollar Loans
shall be outstanding at any one time, and any Loans which would exceed such
limitation shall be made as Base Rate Loans.
 
Section 2.04       Notice to Lenders; Funding of Revolving Loans.
 
(a)       Notice to Lenders.  Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share of the Borrowing referred to in the Notice of Borrowing, and such Notice
of Borrowing shall not thereafter be revocable by the Borrower.
 
(b)       Funding of Loans.  Not later than (a) 1:00 P.M. (New York, New York
time) on the date of each Base Rate Borrowing and (b) 12:00 Noon (New York, New
York time) on the date of each Euro-Dollar Borrowing, each Lender shall make
available its ratable share of such Borrowing, in Federal or other funds
immediately available in New York, New York, to the Administrative Agent at its
address referred to in Section 9.01.  Unless the Administrative Agent determines
that any applicable condition specified in Article IV has not been satisfied,
the Administrative Agent shall apply any funds so received in respect of a
Borrowing available to the Borrower at the Administrative Agent’s address not
later than (a) 3:00 P.M. (New York, New York time) on the date of each Base Rate
Borrowing and (b) 2:00 P.M. (New York, New York time) on the date of each
Euro-Dollar Borrowing.
 
(c)       Funding By the Administrative Agent in Anticipation of Amounts Due
from the Lenders.  Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing (except in the case of a Base
Rate Borrowing, in which case prior to the time of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender.  Any payment by the Borrower hereunder
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make its share of a Borrowing available to the
Administrative Agent.  If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.
 
(d)       Obligations of Lenders Several.  The failure of any Lender to make a
Loan required to be made by it as part of any Borrowing hereunder shall not
relieve any other Lender of its obligation, if any, hereunder to make any Loan
on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such date of Borrowing.
 
Section 2.05       Noteless Agreement; Evidence of Indebtedness.
 
(a)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
 
(b)       The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
 
(c)       The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d)       Any Lender may request that its Loans be evidenced by a Note.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 9.06(c)) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 9.06(c),
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.
 
Section 2.06       Interest Rates.
 
(a)       Interest Rate Options.  The Loans shall, at the option of the Borrower
and except as otherwise provided herein, be incurred and maintained as, or
converted into, one or more Base Rate Loans or Euro-Dollar Loans.
 
(b)       Base Rate Loans.  Each Loan which is made as, or converted into, a
Base Rate Loan shall bear interest on the outstanding principal amount thereof,
for each day from the date such Loan is made as, or converted into, a Base Rate
Loan until it becomes due or is converted into a Loan of any other Type, at a
rate per annum equal to the sum of the Base Rate for such day plus the
Applicable Percentage for Base Rate Loans for such day.  Such interest shall, in
each case, be payable quarterly in arrears on each Quarterly Date and, with
respect to the principal amount of any Base Rate Loan converted to a Euro-Dollar
Loan, on the date such Base Rate Loan is so converted.  Any overdue principal of
or interest beyond any period of grace contemplated in Section 7.01(b) on any
Base Rate Loan shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the sum of 2% plus the rate otherwise applicable to
Base Rate Loans for such day.
 
(c)       Euro-Dollar Loans.  Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus the Applicable Percentage
for Euro-Dollar Loans for such day.  Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day
thereof.  Any overdue principal of or interest beyond any period of grace
contemplated in Section 7.01(b) on any Euro-Dollar Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the sum of (A) the Adjusted London Interbank Offered Rate applicable
to such Loan at the date such payment was due plus (B) the Applicable Percentage
for Euro-Dollar Loans for such day (or, if the circumstance described in
Section 2.14 shall exist, at a rate per annum equal to the sum of 2% plus the
rate applicable to Base Rate Loans for such day).
 
(d)       Method of Electing Interest Rates.
 
(i)       Subject to Section 2.06(a), the Loans included in each Revolving
Borrowing shall bear interest initially at the type of rate specified by the
Borrower in the applicable Notice of Borrowing.  Thereafter, with respect to
each Group of Loans, the Borrower shall have the option (A) to convert all or
any part of (y) so long as no Default is in existence on the date of conversion,
outstanding Base Rate Loans to Euro-Dollar Loans and (z) outstanding Euro-Dollar
Loans to Base Rate Loans; provided, in each case, that the amount so converted
shall be equal to $5,000,000 or any larger integral multiple of $1,000,000, or
(B) upon the expiration of any Interest Period applicable to outstanding
Euro-Dollar Loans, so long as no Default is in existence on the date of
continuation, to continue all or any portion of such Loans, equal to $5,000,000
and any larger integral multiple of $1,000,000 in excess of that amount as
Euro-Dollar Loans.  The Interest Period of any Base Rate Loan converted to a
Euro-Dollar Loan pursuant to clause (A) above shall commence on the date of such
conversion.  The succeeding Interest Period of any Euro-Dollar Loan continued
pursuant to clause (B) above shall commence on the last day of the Interest
Period of the Loan so continued.  Euro-Dollar Loans may only be converted on the
last day of the then current Interest Period applicable thereto or on the date
required pursuant to Section 2.18.
 
(ii)       The Borrower shall deliver a written notice of each such conversion
or continuation (a “Notice of Conversion/Continuation”) to the Administrative
Agent no later than (A) 12:00 Noon (New York, New York time) at least three (3)
Business Days before the effective date of the proposed conversion to, or
continuation of, a Euro Dollar Loan and (B) 11:30 A.M. (New York, New York time)
on the day of a conversion to a Base Rate Loan.  A written Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2
attached hereto and shall specify: (A) the Group of Loans (or portion thereof)
to which such notice applies, (B) the proposed conversion/continuation date
(which shall be a Business Day), (C) the aggregate amount of the Loans being
converted/continued, (D) an election between the Base Rate and the Adjusted
London Interbank Offered Rate and (E) in the case of a conversion to, or a
continuation of, Euro-Dollar Loans, the requested Interest Period.  Upon receipt
of a Notice of Conversion/Continuation, the Administrative Agent shall give each
Lender prompt notice of the contents thereof and such Lender’s pro rata share of
all conversions and continuations requested therein.  If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period.
 
(e)       Determination and Notice of Interest Rates.  The Administrative Agent
shall determine each interest rate applicable to the Loans hereunder.  The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.  Any
notice with respect to Euro-Dollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto.  When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.
 
Section 2.07       Fees.
 
(a)       Commitment Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender a fee (the “Commitment Fee”) for each day at a
rate per annum equal to the Applicable Percentage for the Commitment Fee for
such day.  The Commitment Fee shall accrue from and including the Effective Date
to but excluding the last day of the Availability Period on the amount by which
such Lender’s Commitment exceeds the sum of its Revolving Outstandings on such
day.  The Commitment Fee shall be payable quarterly in arrears on each Quarterly
Date and on the Termination Date (or such earlier date as the Commitments shall
be terminated).  Any overdue Commitment Fee beyond any period of grace
contemplated in Section 7.01(b) shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to the Commitment Fee for such day.
 
(b)       Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent a fee (the “Letter of Credit Fee”) for each day at a rate per annum equal
to the Applicable Percentage for the Letter of Credit Fee for such day.  The
Letter of Credit Fee shall accrue from and including the Effective Date to but
excluding the last day of the Availability Period on the aggregate amount
available for drawing under any Letters of Credit outstanding on such day and
shall be payable for the account of the Lenders ratably in proportion to their
participations in such Letter(s) of Credit.  Any overdue Letter of Credit Fees
beyond any period of grace contemplated in Section 7.01(b) shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the rate otherwise applicable to the Letter of Credit Fees for such
day.  In addition, the Borrower shall pay to each Issuing Lender a fee (the
“Fronting Fee”) in respect of each Letter of Credit issued by such Issuing
Lender computed at the rate as may be separately agreed to in writing between
such Issuing Lender and the Borrower, as applicable, on the daily maximum amount
available to be drawn under each such Letter of Credit.  Letter of Credit Fees
and Fronting Fees shall be due and payable quarterly in arrears on each
Quarterly Date and on the Termination Date (or such earlier date as all Letters
of Credit shall be canceled or expire).  In addition, the Borrower agrees to pay
to each Issuing Lender, upon each issuance of, payment under, and/or amendment
of, a Letter of Credit, such amount as shall at the time of such issuance,
payment or amendment be the administrative charges and expenses which such
Issuing Lender is customarily charging for issuances of, payments under, or
amendments to letters of credit issued by it.
 
(c)       Payments.  Except as otherwise provided in this Section 2.07, accrued
fees under this Section 2.07 in respect of Loans and Letter of Credit
Liabilities shall be payable quarterly in arrears on each Quarterly Date, on the
last day of the Availability Period and, if later, on the date the Loans and
Letter of Credit Liabilities shall be repaid in their entirety.  Fees paid
hereunder shall not be refundable under any circumstances.
 
Section 2.08       Adjustments of Commitments.
 
(a)       Optional Termination or Reductions of Commitments (Pro-Rata).  The
Borrower may, upon at least three Business Days’ prior written notice to the
Administrative Agent, permanently (i) terminate the Commitments, if there are no
Revolving Outstandings at such time or (ii) ratably reduce from time to time by
a minimum amount of $5,000,000 or any larger integral multiple of $1,000,000,
the aggregate amount of the Commitments in excess of the aggregate Revolving
Outstandings.  Upon receipt of any such notice, the Administrative Agent shall
promptly notify the Lenders.  If the Commitments are terminated in their
entirety, all accrued fees shall be payable on the effective date of such
termination.
 
(b)       Replacement of Lenders; Optional Termination of Commitments
(Non-Pro-Rata).  If (i) any Lender has demanded compensation or indemnification
pursuant to Sections 2.14, 2.15, 2.16 or 2.17, (ii) the obligation of any Lender
to make Euro-Dollar Loans has been suspended pursuant to Section 2.15, (iii) any
Lender is a Defaulting Lender or (iv) any Lender is a Non-Consenting Lender
referred to in Section 9.05 (each such Lender described in clauses (i), (ii),
(iii) or (iv) being a “Retiring Lender”), the Borrower shall have the right, if
no Default then exists, to replace such Lender with one or more Eligible
Assignees (which may be one or more of the Continuing Lenders) (each a
“Replacement Lender” and, collectively, the “Replacement Lenders”) reasonably
acceptable to the Administrative Agent.  The replacement of a Retiring Lender
pursuant to this Section 2.08(b) shall be effective on the tenth Business Day
(the “Replacement Date”) following the date of notice given by the Borrower of
such replacement to the Retiring Lender and each Continuing Lender through the
Administrative Agent, subject to the satisfaction of the following conditions:
 
(i)       the Replacement Lender shall have satisfied the conditions to
assignment and assumption set forth in Section 9.06(c) (with all fees payable
pursuant to Section 9.06(c) to be paid by the Borrower) and, in connection
therewith, the Replacement Lender(s) shall pay:
 
(A)       to the Retiring Lender an amount equal in the aggregate to the sum of
(x) the principal of, and all accrued but unpaid interest on, all outstanding
Loans of the Retiring Lender, (y) all unpaid drawings that have been funded by
(and not reimbursed to) the Retiring Lender under Section 3.10, together with
all accrued but unpaid interest with respect thereto and (z) all accrued but
unpaid fees owing to the Retiring Lender pursuant to Section 2.07; and
 
(B)       to the Issuing Lenders an amount equal to the aggregate amount owing
by the Retiring Lender to the Issuing Lenders as reimbursement pursuant to
Section 3.09, to the extent such amount was not theretofore funded by such
Retiring Lender; and
 
(ii)       the Borrower shall have paid to the Administrative Agent for the
account of the Retiring Lender an amount equal to all obligations owing to the
Retiring Lender by the Borrower pursuant to this Agreement and the other Loan
Documents (other than those obligations of the Borrower referred to in
clause (i)(A) above).
 
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder and shall succeed to the obligations of the Retiring
Lender with respect to outstanding Letters of Credit to the extent of the
Commitment of the Retiring Lender assumed by such Replacement Lender, and the
Retiring Lender shall cease to constitute a Lender hereunder; provided, that the
provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall
continue to inure to the benefit of a Retiring Lender with respect to any Loans
made, any Letters of Credit issued or any other actions taken by such Retiring
Lender while it was a Lender.
 
In lieu of the foregoing, subject to Section 2.08(e), upon express written
consent of Continuing Lenders holding more than 50% of the aggregate amount of
the Commitments of the Continuing Lenders, the Borrower shall have the right to
permanently terminate the Commitment of a Retiring Lender in full.  Upon payment
by the Borrower to the Administrative Agent for the account of the Retiring
Lender of an amount equal to the sum of (i) the aggregate principal amount of
all Loans and Reimbursement Obligations owed to the Retiring Lender and (ii) all
accrued interest, fees and other amounts owing to the Retiring Lender hereunder,
including, without limitation, all amounts payable by the Borrower to the
Retiring Lender under Sections 2.12, 2.16, 2.17 or 9.03, such Retiring Lender
shall cease to constitute a Lender hereunder; provided, that the provisions of
Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit
of a Retiring Lender with respect to any Loans made, any Letters of Credit
issued or any other actions taken by such Retiring Lender while it was a Lender.
 
(c)       Optional Termination of Defaulting Lender Commitment
(Non-Pro-Rata).  At any time a Lender is a Defaulting Lender, subject to
Section 2.08(e), but without requiring the vote of Continuing Lenders set forth
in the last paragraph of Section 2.08(b), the Borrower may terminate in full the
Commitment of such Defaulting Lender by giving notice to such Defaulting Lender
and the Administrative Agent, provided, that, (i) at the time of such
termination, (A) no Default has occurred and is continuing (or alternatively,
the Required Lenders shall consent to such termination), (B) either (x) no
Revolving Loans are outstanding or (y) the aggregate Revolving Outstandings of
such Defaulting Lender in respect of Revolving Loans is zero and (C) the
reallocation described in Section 2.20(a)(ii)(A) and/or the cash
collateralization described in Section 2.20(a)(ii)(B) shall have occurred;
(ii) concurrently with such termination, the aggregate Commitments shall be
reduced by the Commitment of the Defaulting Lender; and (iii) concurrently with
any subsequent payment of interest or fees to the Lenders with respect to any
period before the termination of a Defaulting Lender’s Commitment, the Borrower
shall pay to such Defaulting Lender its ratable share (based on its Commitment
Ratio before giving effect to such termination) of such interest or fees, as
applicable.  The termination of a Defaulting Lender’s Commitment pursuant to
this Section 2.08(c) shall not be deemed to be a waiver of any right that the
Borrower, Administrative Agent, any Issuing Lender or any other Lender may have
against such Defaulting Lender.
 
(d)       Termination Date.  The Commitments shall terminate on the Termination
Date.
 
(e)       Redetermination of Commitment Ratios.  On the date of termination of
the Commitment of a Retiring Lender or Defaulting Lender pursuant to
Section 2.08(b) or (c), the Commitment Ratios of the Continuing Lenders shall be
redetermined after giving effect thereto, and the participations of the
Continuing Lenders in and obligations of the Continuing Lenders in respect of
any then outstanding Letters of Credit shall thereafter be based upon such
redetermined Commitment Ratios (to the extent not previously adjusted pursuant
to Section 2.20).  The right of the Borrower to effect such a termination is
conditioned on there being sufficient unused availability in the Commitments of
the Continuing Lenders such that the aggregate Revolving Outstandings will not
exceed the aggregate Commitments after giving effect to such termination and
redetermination.
 
Section 2.09       Maturity of Loans; Mandatory Prepayments.
 
(a)       Scheduled Repayments and Prepayments of Loans; Overline Repayments.
 
(i)       The Revolving Loans shall mature on the Termination Date, and any
Revolving Loans and Letter of Credit Liabilities then outstanding (together with
accrued interest thereon and fees in respect thereof) shall be due and payable
or, in the case of Letters of Credit, cash collateralized pursuant to
Section 2.09(a)(ii), on such date.
 
(ii)       If on any date the aggregate Revolving Outstandings exceed the
aggregate amount of the Commitments (such excess, a “Revolving Outstandings
Excess”), the Borrower shall prepay, and there shall become due and payable
(together with accrued interest thereon) on such date, an aggregate principal
amount of Revolving Loans equal to such Revolving Outstandings Excess.  If, at a
time when a Revolving Outstandings Excess exists and (x) no Revolving Loans are
outstanding or (y) the Commitment has been terminated pursuant to this Agreement
and, in either case, any Letter of Credit Liabilities remain outstanding, then,
in either case, the Borrower shall cash collateralize any Letter of Credit
Liabilities by depositing into a cash collateral account established and
maintained (including the investments made pursuant thereto) by the
Administrative Agent pursuant to a cash collateral agreement in form and
substance satisfactory to the Administrative Agent an amount in cash equal to
the then outstanding Letter of Credit Liabilities.  In determining Revolving
Outstandings for purposes of this clause (ii), Letter of Credit Liabilities
shall be reduced to the extent that they are cash collateralized as contemplated
by this Section 2.09(a)(ii).
 
(b)       Applications of Prepayments and Reductions.
 
(i)       Each payment or prepayment of Loans pursuant to this Section 2.09
shall be applied ratably to the respective Loans of all of the Lenders.
 
(ii)       Each payment of principal of the Loans shall be made together with
interest accrued on the amount repaid to the date of payment.
 
(iii)       Each payment of the Loans shall be applied to such Groups of Loans
as the Borrower may designate (or, failing such designation, as determined by
the Administrative Agent).
 
Section 2.10       Optional Prepayments and Repayments.
 
(a)       Prepayments of Loans.  Subject to Section 2.12, the Borrower may
(i) upon at least one (1) Business Day’s notice to the Administrative Agent,
prepay any Base Rate Borrowing or (ii) upon at least three (3) Business Days’
notice to the Administrative Agent, prepay any Euro-Dollar Borrowing, in each
case in whole at any time, or from time to time in part in amounts aggregating
$5,000,000 or any larger integral multiple of $1,000,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.  Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Lenders included in such Borrowing.
 
(b)       Notice to Lenders.  Upon receipt of a notice of prepayment pursuant to
Section 2.10(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share of such prepayment, and
such notice shall not thereafter be revocable by the Borrower.
 
Section 2.11       General Provisions as to Payments.
 
(a)       Payments by the Borrower.  The Borrower shall make each payment of
principal of and interest on the Loans and Letter of Credit Liabilities and fees
hereunder (other than fees payable directly to the Issuing Lenders) not later
than 12:00 Noon (New York, New York time) on the date when due, without set-off,
counterclaim or other deduction, in Federal or other funds immediately available
in New York, New York, to the Administrative Agent at its address referred to in
Section 9.01.  The Administrative Agent will promptly distribute to each Lender
its ratable share of each such payment received by the Administrative Agent for
the account of the Lenders.  Whenever any payment of principal of or interest on
the Base Rate Loans or Letter of Credit Liabilities or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day.  Whenever any payment of principal of or
interest on the Euro-Dollar Loans shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Business Day.  If
the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
 
(b)       Distributions by the Administrative Agent.  Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
 
Section 2.12       Funding Losses.  If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan pursuant to the terms and
provisions of this Agreement (any conversion of a Euro-Dollar Loan to a Base
Rate Loan pursuant to Section 2.18 being treated as a payment of such
Euro-Dollar Loan on the date of conversion for purposes of this Section 2.12) on
any day other than the last day of the Interest Period applicable thereto, or
the last day of an applicable period fixed pursuant to Section 2.06(c), or if
the Borrower fails to borrow, convert or prepay any Euro-Dollar Loan after
notice has been given in accordance with the provisions of this Agreement, or in
the event of payment in respect of any Euro-Dollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.08(b), the Borrower shall reimburse each Lender
within fifteen (15) days after demand for any resulting loss or expense incurred
by it (and by an existing Participant in the related Loan), including, without
limitation, any loss incurred in obtaining, liquidating or employing deposits
from third parties, but excluding loss of margin for the period after any such
payment or failure to borrow or prepay; provided, that such Lender shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.
 
Section 2.13       Computation of Interest and Fees.  Interest on Loans based on
the Base Rate hereunder (other than pursuant to clause (iii) of the definition
of “Base Rate”) and Letter of Credit Fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed.  All other interest and fees shall be computed on the basis of a
year of 360 days and paid for the actual number of days elapsed (including the
first day but excluding the last day).
 
Section 2.14       Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable.  If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan:  (a)  Lenders having 50% or more of the aggregate amount of
the Commitments advise the Administrative Agent that the Adjusted London
Interbank Offered Rate as determined by the Administrative Agent, will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period; or (b) the Administrative Agent
shall determine that no reasonable means exists for determining the Adjusted
London Interbank Offered Rate, the Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans shall be suspended; and (ii) each outstanding
Euro-Dollar Loan shall be converted into a Base Rate Loan on the last day of the
current Interest Period applicable thereto.  Unless the Borrower notifies the
Administrative Agent at least two (2) Business Days before the date of (or, if
at the time the Borrower receives such notice the day is the date of, or the
date immediately preceding, the date of such Euro-Dollar Borrowing, by 10:00
A.M. (New York, New York time) on the date of) any Euro-Dollar Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.
 
Section 2.15       Illegality.  If, on or after the Effective Date, the adoption
of any applicable law, rule or regulation, or any change in any applicable law,
rule or regulation, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Applicable Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for any Lender (or its Applicable
Lending Office) to make, maintain or fund its Euro-Dollar Loans and such Lender
shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Euro-Dollar Loans, or to convert outstanding Loans into
Euro-Dollar Loans, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Applicable Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Base Rate Loan either
(a) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (b) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.
 
Section 2.16       Increased Cost and Reduced Return.
 
(a)       Increased Costs.  If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Letters of Credit issued or participated in by, assets of,
deposits with or for the account of or credit extended by, any Lender (or its
Applicable Lending Office), (ii) subject any Lender or the Issuing Lender to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Euro-Dollar Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (other than (A) Taxes, (B) Other  Taxes, (C) the imposition of,
or any change in the rate of, any taxes described  in clauses (i) through (iv)
of the definition of Taxes in Section 2.17(a) and (D) Taxes attributable to a
Lender’s or an Issuing Lender’s failure to comply with Section 2.17(e)) or (iii)
impose on any Lender (or its Applicable Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Loans, Notes, obligation to make Euro-Dollar
Loans or obligations hereunder in respect of Letters of Credit, and the result
of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Euro-Dollar Loan, or of
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto, then, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts,
as determined by such Lender in good faith, as will compensate such Lender for
such increased cost or reduction, solely to the extent that any such additional
amounts were incurred by the Lender within ninety (90) days of such demand.
 
(b)       Capital Adequacy.  If any Lender shall have determined that, after the
Effective Date, the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or any Person controlling such Lender)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or any Person controlling such Lender) could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand.
 
(c)       Notices.  Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
(d)       Notwithstanding anything to the contrary herein, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law” under this Article II regardless of the date enacted,
adopted or issued and (z) except as may be provided in Section 2.16(a), the
Lenders shall not be entitled to assert any claim under this Section 2.16 in
respect of or attributable to taxes.
 
Section 2.17       Taxes.
 
(a)       Payments Net of Certain Taxes.  Any and all payments made by or on
account of any Loan Party to or for the account of any Lender or the
Administrative Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges and withholdings and all
liabilities with respect thereto, excluding: (i) taxes imposed on or measured by
the net income (including branch profits or similar taxes) of, and gross
receipts, franchise or similar taxes imposed on, the Administrative Agent or any
Lender by the jurisdiction (or subdivision thereof) under the laws of which such
Lender or the Administrative Agent is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, (ii) in the case of each Lender, any
United States withholding tax imposed on such payments, but only to the extent
that such Lender is subject to United States withholding tax at the time such
Lender first becomes a party to this Agreement or changes its Applicable Lending
Office, (iii) any backup withholding tax imposed by the United States (or any
state or locality thereof) on a Lender or Administrative Agent, and (iv) any
taxes imposed by FATCA (all such nonexcluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If any Loan Party shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder or under any other Loan Document
to any Lender or the Administrative Agent, (i) the sum payable shall be
increased as necessary so that after making all such required deductions
(including deductions applicable to additional sums payable under this
Section 2.17(a)) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions,
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and
(iv) such Loan Party shall furnish to the Administrative Agent, for delivery to
such Lender, the original or a certified copy of a receipt evidencing payment
thereof.
 
(b)       Other Taxes.  In addition, each Loan Party agrees to pay any and all
present or future stamp or court or documentary taxes and any other excise or
property taxes, or similar charges or levies, which arise from any payment made
pursuant to this Agreement, any Note or any other Loan Document or from the
execution, delivery, performance, registration or enforcement of, or otherwise
with respect to, this Agreement, any Note or any other Loan Document
(collectively, “Other Taxes”).
 
(c)       Indemnification.  Each Loan Party agrees to jointly and severally
indemnify each Lender and the Administrative Agent for the full amount of Taxes
and Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 2.17(c)),
whether or not correctly or legally asserted, paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto as
certified in good faith to the Borrower by each Lender or the Administrative
Agent seeking indemnification pursuant to this Section 2.17(c).  This
indemnification shall be paid within 15 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.
 
(d)       Refunds or Credits.  If a Lender or the Administrative Agent receives
a refund, credit or other reduction from a taxation authority for any Taxes or
Other Taxes for which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall within fifteen (15) days from the date of such receipt
pay over the amount of such refund, credit or other reduction to the Borrower
(but only to the extent of indemnity payments made or additional amounts paid by
the Loan Parties under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund, credit or other reduction), net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent (as
the case may be) and without interest (other than interest paid by the relevant
taxation authority with respect to such refund, credit or other reduction);
provided, however, that each Loan Party agrees to repay, upon the request of
such Lender or the Administrative Agent (as the case may be), the amount paid
over to the Borrower (plus penalties, interest or other charges) to such Lender
or the Administrative Agent in the event such Lender or the Administrative Agent
is required to repay such refund or credit to such taxation authority.
 
(e)       Tax Forms and Certificates.  On or before the date it becomes a party
to this Agreement, from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and at any time it changes its Applicable
Lending Office: (i) each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Borrower and the Administrative Agent two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-9, or any successor form
prescribed by the Internal Revenue Service, or such other documentation or
information prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent, as the case may be, certifying that such Lender is
a United States person and is entitled to an exemption from United States backup
withholding tax or information reporting requirements; and (ii) each Lender that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent: (A) two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-8BEN, or any successor form prescribed
by the Internal Revenue Service, certifying that such Non-U.S. Lender is
entitled to the benefits under an income tax treaty to which the United States
is a party which exempts the Non-U.S. Lender from United States withholding tax
or reduces the rate of withholding tax on payments of interest for the account
of such Non-U.S. Lender; (B) two (2) properly completed and duly executed copies
of Internal Revenue Service Form W-8ECI, or any successor form prescribed by the
Internal Revenue Service, certifying that the income receivable pursuant to this
Agreement and the other Loan Documents is effectively connected with the conduct
of a trade or business in the United States; (C) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code, two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-8BEN, or any successor form
prescribed by the Internal Revenue Service, together with a certificate to the
effect that (x) such Non-U.S. Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (2) a “10-percent
shareholder” of any Loan Party within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or (3) a “controlled foreign corporation” that is
described in Section 881(c)(3)(C) of the Internal Revenue Code and is related to
any Loan Party within the meaning of Section 864(d)(4) of the Internal Revenue
Code and (y) the interest payments in question are not effectively connected
with a U.S. trade or business conducted by such Non-U.S. Lender; or (D) to the
extent the Non-U.S. Lender is not the beneficial owner, two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-8IMY, or
any successor form prescribed by the Internal Revenue Service, accompanied by an
Internal Revenue Service Form W-8ECI, W-8BEN, W-9, and/or other certification
documents from each beneficial owner, as applicable.  If a payment made to a
Lender under any Loan Document would be subject to U.S. Federal withholding tax
imposed by FATCA if such Lender fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Loan Parties and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the
Effective Date.  In addition, each Lender agrees that from time to time after
the Effective Date, when a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect, it will
deliver to the Borrower and the Administrative Agent two new accurate and
complete signed originals of Internal Revenue Service Form W-9, W-8BEN, W-8ECI
or W-8IMY or FATCA-related documentation described above, or successor forms, as
the case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any other Loan Document, or it shall immediately notify the
Borrower and the Administrative Agent of its inability to deliver any such form
or certificate.
 
(f)       Exclusions.  No Loan Party shall be required to indemnify any Non-U.S.
Lender, or to pay any additional amount to any Non-U.S. Lender, pursuant to
Section 2.17(a), (b) or (c) in respect of Taxes or Other Taxes to the extent
that the obligation to indemnify or pay such additional amounts would not have
arisen but for the failure of such Non-U.S. Lender to comply with the provisions
of subsection (e) above.
 
(g)       Mitigation.  If any Loan Party is required to pay additional amounts
to or for the account of any Lender pursuant to this Section 2.17, then such
Lender will use reasonable efforts (which shall include efforts to rebook the
Revolving Loans held by such Lender to a new Applicable Lending Office, or
through another branch or affiliate of such Lender) to change the jurisdiction
of its Applicable Lending Office if, in the good faith judgment of such Lender,
such efforts (i) will eliminate or, if it is not possible to eliminate, reduce
to the greatest extent possible any such additional payment which may thereafter
accrue and (ii) is not otherwise disadvantageous, in the sole determination of
such Lender, to such Lender.  Any Lender claiming any indemnity payment or
additional amounts payable pursuant to this Section shall use reasonable efforts
(consistent with legal and regulatory restrictions) to deliver to Borrower any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.
 
(h)       Confidentiality.  Nothing contained in this Section shall require any
Lender or the Administrative Agent to make available any of its tax returns (or
any other information that it deems to be confidential or proprietary).
 
Section 2.18       Base Rate Loans Substituted for Affected Euro-Dollar
Loans.  If (a) the obligation of any Lender to make or maintain, or to convert
outstanding Loans to, Euro-Dollar Loans has been suspended pursuant to
Section 2.15 or (b) any Lender has demanded compensation under Section 2.16(a)
with respect to its Euro-Dollar Loans and, in any such case, the Borrower shall,
by at least four Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:
 
(i)       all Loans which would otherwise be made by such Lender as (or
continued as or converted into) Euro-Dollar Loans shall instead be Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Lenders); and
 
(ii)       after each of its Euro-Dollar Loans has been repaid, all payments of
principal that would otherwise be applied to repay such Loans shall instead be
applied to repay its Base Rate Loans.
 
If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
 
Section 2.19       Increases in Commitments.
 
(a)       Subject to the terms and conditions of this Agreement, the Borrower
may, during the Availability Period by delivering to the Administrative Agent
and the Lenders a Notice of Revolving Increase in the form of Exhibit E, request
up to two (2) increases to the Lenders’ Commitments (each such request, an
“Optional Increase”); provided that: (i) the Borrower may not request any
increase to the Commitments after the occurrence and during the continuance of a
Default; (ii) each Optional Increase shall be in a minimum amount of $2,500,00
and (iii) the aggregate amount of all Optional Increases shall be no more than
$30,000,000.
 
(b)       Each Lender may, but shall not be obligated to, participate in any
Optional Increase, subject to the approval of each Issuing Lender (such approval
not to be unreasonably withheld), and the decision of any Lender to commit to an
Optional Increase shall be at such Lender’s sole discretion and shall be made in
writing.  The Borrower may, at its own expense, solicit additional Commitments
from third party financial institutions reasonably acceptable to the
Administrative Agent and the Issuing Lenders.  Any such financial institution
(if not already a Lender hereunder) shall become a party to this Agreement as a
Lender, pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.
 
(c)       As a condition precedent to the Optional Increase, the Loan Parties
shall deliver to the Administrative Agent a certificate of the Loan Parties
dated the effective date of the Optional Increase, signed by Authorized Officers
of each Loan Party, certifying that: (i) the resolutions adopted by each Loan
Party approving or consenting to such Optional Increase are attached thereto and
such resolutions are true and correct and have not been altered, amended or
repealed and are in full force and effect, (ii) before and after giving effect
to the Optional Increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects) on and as
of the effective date of the Optional Increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects (except to the extent
any such representation and warranty was qualified by materiality or reference
to Material Adverse Effect, in which case, such representation and warranty was
true and correct in all respects) as of such earlier date, and (B) that no
Default exists, is continuing, or would result from the Optional Increase and
(iii) any necessary governmental, regulatory and third party approvals required
to approve the Optional Increase, are attached thereto and remain in full force
and effect, in each case without any action being taken by any competent
authority which could restrain or prevent such transaction or impose, in the
reasonable judgment of the Administrative Agent, materially adverse conditions
upon the consummation of the Optional Increase.  Upon the request of any Lender,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender in accordance with Section 2.05(d).
 
(d)       The Revolving Outstandings will be reallocated by the Administrative
Agent on the effective date of any Optional Increase among the Lenders in
accordance with their revised Commitment Ratios, and the Borrower hereby agrees
to pay any and all costs (if any) required pursuant to Section 2.12 incurred by
any Lender in connection with the exercise of the Optional Increase.  Each of
the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Commitment Ratios after giving effect to the
increase in Commitments contemplated by this Section 2.19.
 
Section 2.20       Defaulting Lenders.
 
(a)       Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)       fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.07(a);
 
(ii)       with respect to any Letter of Credit Liabilities of such Defaulting
Lender that exists at the time a Lender becomes a Defaulting Lender or
thereafter:
 
(A)       all or any part of such Defaulting Lender’s Letter of Credit
Liabilities shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Commitment Ratios (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at such time and (y) such reallocation
does not cause the Revolving Outstandings of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment; and
 
(B)       if the reallocation described in clause (ii)(A) above cannot, or can
only partially, be effected, each Issuing Lender, in its discretion may require
the Borrower to (i) reimburse all amounts paid by an Issuing Lender upon any
drawing under a Letter of Credit and/or (ii) cash collateralize (in accordance
with Section 2.09(a)(ii)) all obligations of such Defaulting Lender in respect
of outstanding Letters of Credit in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letters of Credit (after giving effect to any partial
reallocation pursuant to Section 2.20(a)(ii)(A) above);
 
(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s pursuant to Section 2.20(a)(ii)(B) then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.07(b)
with respect to such Defaulting Lender’s Letter of Credit Liabilities during the
period such Defaulting Lender’s Letter of Credit Liabilities are cash
collateralized;
 
(iv)       if the Letter of Credit Liabilities of the Non-Defaulting Lenders is
reallocated pursuant to Section 2.20(a)(ii)(A) above, then the fees payable to
the Lenders pursuant to Section 2.07(a) and Section 2.07(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Commitment Ratios (calculated
without regard to such Defaulting Lender’s Commitment); and
 
(v)       if any Defaulting Lender’s Letter of Credit Liabilities is neither
reimbursed, repaid, cash collateralized nor reallocated pursuant to this
Section 2.20(a)(ii), then, without prejudice to any rights or remedies of the
Issuing Lenders or any other Lender hereunder, all fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such Letter of
Credit Liabilities) and letter of credit fees payable under Section 2.07(b) with
respect to such Defaulting Lender’s Letter of Credit Liabilities shall be
payable to the Issuing Lenders until such Letter of Credit Liabilities are cash
collateralized, reallocated and/or repaid in full.
 
(b)       So long as any Lender is a Defaulting Lender, no Issuing Lender shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(a), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 3.05 (and Defaulting
Lenders shall not participate therein).
 
(c)       If the Borrower, the Administrative Agent and each Issuing Lender
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
2.20(a)(ii)(A)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
 
ARTICLE III
LETTERS OF CREDIT
 
Section 3.01       [Reserved].
Section 3.02       Letters of Credit.
 
(a)       [Reserved.]
 
(b)       Letters of Credit.  Each Issuing Lender agrees, on the terms and
conditions set forth in this Agreement, to issue Letters of Credit from time to
time before the fifth day prior to the Termination Date, for the account, and
upon the request, of the Borrower and in support of such obligations of the
Borrower or any Affiliate of the Borrower that are reasonably acceptable to such
Issuing Lender; provided, that immediately after each Letter of Credit is
issued, the aggregate Revolving Outstandings shall not exceed the aggregate
amount of the Commitments.
 
Section 3.03       Method of Issuance of Letters of Credit.  The Borrower shall
give an Issuing Lender (with a copy to the Administrative Agent) notice
substantially in the form of Exhibit A-3 to this Agreement (a “Letter of Credit
Request”) of the requested issuance or extension of an Letter of Credit prior to
1:00 P.M. (New York, New York time) three Business Days prior to the proposed
date of the issuance or extension of Letters of Credit (which shall be a
Business Day) (or such shorter period as may be agreed by such Issuing Lender in
any particular instance), specifying the date such Letter of Credit is to be
issued or extended and describing the terms of such Letter of Credit and the
nature of the transactions to be supported thereby.  The extension or renewal of
any Letter of Credit shall be deemed to be an issuance of such Letter of Credit,
and if any Letter of Credit contains a provision pursuant to which it is deemed
to be extended unless notice of termination is given by an Issuing Lender, such
Issuing Lender shall timely give such notice of termination unless it has
theretofore timely received a Letter of Credit Request and the other conditions
to issuance of a Letter of Credit have theretofore been met with respect to such
extension.  No Letter of Credit shall have a term of more than one year,
provided, that no Letter of Credit shall have a term extending or be so
extendible beyond the fifth Business Day before the Termination Date; provided,
further, that a Letter of Credit may have a term extending or be so extendible
(whether by extension or at the time of issuance) beyond the fifth Business Day
before the Termination Date, so long as (A) such Letter of Credit is Cash
Collateralized on the Termination Date and (B) the stated expiry date is no more
than one year from the date of issuance or extension thereof. Promptly after
receipt of any Letter of Credit Request, the applicable Issuing Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, such Issuing Lender will provide the Administrative
Agent with a copy thereof.  Promptly after its delivery of any Letter of Credit
or any amendment to a Letter of Credit to an advising bank with respect thereto
or to the beneficiary thereof, the applicable Issuing Lender will deliver (i) to
the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment and (ii) to the Administrative Agent, promptly
upon request, a summary report of the nature and extent of the terms of such
Letter(s) of Credit or amendment.
 
Section 3.04       Conditions to Issuance of Letters of Credit.  The issuance by
an Issuing Lender of each Letter of Credit shall, in addition to the conditions
precedent set forth in Article IV, be subject to the conditions precedent that
(a) such Letter of Credit shall be satisfactory in form and substance to such
Issuing Lender, (b) the Borrower and, if applicable, any such Affiliate of the
Borrower, shall have executed and delivered such other instruments and
agreements relating to such Letter of Credit as such Issuing Lender shall have
reasonably requested and (c) such Issuing Lender shall have confirmed on the
date of (and after giving effect to) such issuance that the aggregate Revolving
Outstandings will not exceed the aggregate amount of the
Commitments.  Notwithstanding any other provision of this Section 3.04, no
Issuing Lender shall be under any obligation to issue any Letter of Credit if:
any order, judgment or decree of any governmental authority shall by its terms
purport to enjoin or restrain such Issuing Lender from issuing such Letter of
Credit, or any requirement of law applicable to such Issuing Lender or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such Issuing Lender in
good faith deems material to it.
 
Section 3.05       Purchase and Sale of Letter of Credit Participations.  Upon
the issuance by an Issuing Lender of a Letter of Credit, such Issuing Lender
shall be deemed, without further action by any party hereto, to have sold to
each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have purchased from such Issuing Lender, without recourse or
warranty, an undivided participation interest in such Letter of Credit and the
related Letter of Credit Liabilities in accordance with its respective
Commitment Ratio (although the Fronting Fee payable under Section 2.07(b) shall
be payable directly to the Administrative Agent for the account of the
applicable Issuing Lender, and the Lenders (other than such Issuing Lender)
shall have no right to receive any portion of any such Fronting Fee) and any
security therefor or guaranty pertaining thereto.
 
Section 3.06       Drawings under Letters of Credit.  Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the applicable Issuing Lender shall determine in accordance with the
terms of such Letter of Credit whether such drawing should be honored.  If such
Issuing Lender determines that any such drawing shall be honored, such Issuing
Lender shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the Borrower as
to the amount to be paid as a result of such drawing and the payment date.
 
Section 3.07       Reimbursement Obligations.  The Borrower shall be irrevocably
and unconditionally obligated forthwith to reimburse the applicable Issuing
Lender for any amounts paid by such Issuing Lender upon any drawing under any
Letter of Credit, together with any and all reasonable charges and expenses
which such Issuing Lender may pay or incur relative to such drawing and interest
on the amount drawn at the rate applicable to Base Rate Loans for each day from
and including the date such amount is drawn to but excluding the date such
reimbursement payment is due and payable.  Such reimbursement payment shall be
due and payable (a) at or before 1:00 P.M. (New York, New York time) on the date
the applicable Issuing Lender notifies the Borrower of such drawing, if such day
is a Business Day and such notice is given at or before 10:00 A.M. (New York,
New York time) on such date or (b) at or before 10:00 A.M. (New York, New York
time) on the next succeeding Business Day, if such notice is given after 10:00
A.M. (New York, New York time) on a Business Day or at any time on a day that is
not a Business Day; provided, that no payment otherwise required by this
sentence to be made by the Borrower at or before 1:00 P.M. (New York, New York
time) on any day shall be overdue hereunder if arrangements for such payment
satisfactory to the applicable Issuing Lender, in its reasonable discretion,
shall have been made by the Borrower at or before 1:00 P.M. (New York, New York
time) on such day and such payment is actually made at or before 3:00 P.M. (New
York, New York time) on such day.  In addition, the Borrower agrees to pay to
the applicable Issuing Lender interest, payable on demand, on any and all
amounts not paid by the Borrower to such Issuing Lender when due under this
Section 3.07, for each day from and including the date when such amount becomes
due to but excluding the date such amount is paid in full, whether before or
after judgment, at a rate per annum equal to the sum of 2% plus the rate
applicable to Base Rate Loans for such day.  Each payment to be made by the
Borrower pursuant to this Section 3.07 shall be made to the applicable Issuing
Lender in Federal or other funds immediately available to it at its address
referred to Section 9.01.
 
Section 3.08       Duties of Issuing Lenders to Lenders; Reliance.  In
determining whether to pay under any Letter of Credit, the applicable Issuing
Lender shall not have any obligation relative to the Lenders participating in
such Letter of Credit or the related Letter of Credit Liabilities other than to
determine that any document or documents required to be delivered under such
Letter of Credit have been delivered and that they substantially comply on their
face with the requirements of such Letter of Credit.  Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit shall not create for such Issuing Lender any resulting liability if
taken or omitted in the absence of gross negligence or willful misconduct.  Each
Issuing Lender shall be entitled (but not obligated) to rely, and shall be fully
protected in relying, on the representation and warranty by the Borrower set
forth in the last sentence of Section 4.02 to establish whether the conditions
specified in clauses (b) and (c) of Section 4.02 are met in connection with any
issuance or extension of a Letter of Credit.  Each Issuing Lender shall be
entitled to rely, and shall be fully protected in relying, upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Issuing Lender and upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopier, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such Issuing Lender that
such documents do not comply with the terms and conditions of the Letter of
Credit.  Each Issuing Lender shall be fully justified in refusing to take any
action requested of it under this Section in respect of any Letter of Credit
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take,
or omitting or continuing to omit, any such action.  Notwithstanding any other
provision of this Section, each Issuing Lender shall in all cases be fully
protected in acting, or in refraining from acting, under this Section in respect
of any Letter of Credit in accordance with a request of the Required Lenders,
and such request and any action taken or failure to act pursuant hereto shall be
binding upon all Lenders and all future holders of participations in such Letter
of Credit; provided, that this sentence shall not affect any rights the Borrower
may have against any Issuing Lender or the Lenders that make such request.
 
Section 3.09       Obligations of Lenders to Reimburse Issuing Lender for Unpaid
Drawings.  If any Issuing Lender makes any payment under any Letter of Credit
and the Borrower shall not have reimbursed such amount in full to such Issuing
Lender pursuant to Section 3.07, such Issuing Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender (other than the applicable Issuing Lender), and each such Lender shall
promptly and unconditionally pay to the Administrative Agent, for the account of
such Issuing Lender, such Lender’s share of such payment (determined in
accordance with its respective Commitment Ratio) in Dollars in Federal or other
immediately available funds, the aggregate of such payments relating to each
unreimbursed amount being referred to herein as a “Mandatory Letter of Credit
Borrowing”, which obligation of each Lender shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the relevant Issuing Lender, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  If the Administrative Agent so notifies a Lender prior to 11:00 A.M.
(New York, New York time) on any Business Day, such Lender shall make available
to the Administrative Agent at its address referred to in Section 9.01 and for
the account of the applicable Issuing Lender such Lender’s pro rata share of the
amount of such payment by 3:00 P.M. (New York, New York time) on the Business
Day following such Lender’s receipt of notice from the Administrative Agent,
together with interest on such amount for each day from and including the date
of such drawing to but excluding the day such payment is due from such Lender at
the Federal Funds Rate for such day (which funds the Administrative Agent shall
promptly remit to such Issuing Lender).  The failure of any Lender to make
available to the Administrative Agent for the account of an Issuing Lender its
pro rata share of any unreimbursed drawing under any Letter of Credit shall not
relieve any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Lender its pro rata share
of any payment made under any Letter of Credit on the date required, as
specified above, but no such Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent for the account of
such Issuing Lender such other Lender’s pro rata share of any such
payment.  Upon payment in full of all amounts payable by a Lender under this
Section 3.09, such Lender shall be subrogated to the rights of the applicable
Issuing Lender against the Borrower to the extent of such Lender’s pro rata
share of the related Letter of Credit Liabilities (including interest accrued
thereon).  If any Lender fails to pay any amount required to be paid by it
pursuant to this Section 3.09 on the date on which such payment is due, interest
shall accrue on such Lender’s obligation to make such payment, for each day from
and including the date such payment became due to but excluding the date such
Lender makes such payment, whether before or after judgment, at a rate per annum
equal to (i) for each day from the date such payment is due to the third
succeeding Business Day, inclusive, the Federal Funds Rate for such day as
determined by the applicable Issuing Lender and (ii) for each day thereafter,
the sum of 2% plus the rate applicable to its Base Rate Loans for such day.  Any
payment made by any Lender after 3:00 P.M. (New York, New York time) on any
Business Day shall be deemed for purposes of the preceding sentence to have been
made on the next succeeding Business Day.
 
Section 3.10       Funds Received from the Borrower in Respect of Drawn Letters
of Credit.  Whenever an Issuing Lender receives a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuing Lender any payments from the other Lenders pursuant to Section 3.09
above, such Issuing Lender shall pay the amount of such payment to the
Administrative Agent, and the Administrative Agent shall promptly pay to each
Lender which has paid its pro rata share thereof, in Dollars in Federal or other
immediately available funds, an amount equal to such Lender’s pro rata share of
the principal amount thereof and interest thereon for each day after relevant
date of payment at the Federal Funds Rate.
 
Section 3.11       Obligations in Respect of Letters of Credit
Unconditional.  The obligations of the Borrower under Section 3.07 above shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances:
 
(a)       any lack of validity or enforceability of this Agreement or any Letter
of Credit or any document related hereto or thereto;
 
(b)       any amendment or waiver of or any consent to departure from all or any
of the provisions of this Agreement or any Letter of Credit or any document
related hereto or thereto;
 
(c)       the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d)       the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Issuing Lender or any
other Person, whether in connection with this Agreement or any Letter of Credit
or any document related hereto or thereto or any unrelated transaction;
 
(e)       any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;
 
(f)       payment under a Letter of Credit against presentation to an Issuing
Lender of a draft or certificate that does not comply with the terms of such
Letter of Credit; provided, that the applicable Issuing Lender’s determination
that documents presented under such Letter of Credit comply with the terms
thereof shall not have constituted gross negligence or willful misconduct of
such Issuing Lender; or
 
(g)       any other act or omission to act or delay of any kind by any Issuing
Lender or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this subsection (g), constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.
 
Nothing in this Section 3.11 is intended to limit the right of the Borrower to
make a claim against any Issuing Lender for damages as contemplated by the
proviso to the first sentence of Section 3.12.
 
Section 3.12       Indemnification in Respect of Letters of Credit.  The
Borrower hereby indemnifies and holds harmless each Lender (including each
Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which such Lender or the
Administrative Agent may incur by reason of or in connection with the failure of
any other Lender to fulfill or comply with its obligations to such Issuing
Lender hereunder (but nothing herein contained shall affect any rights which the
Borrower may have against such defaulting Lender), and none of the Lenders
(including any Issuing Lender) nor the Administrative Agent, their respective
affiliates nor any of their respective officers, directors, employees or agents
shall be liable or responsible, by reason of or in connection with the execution
and delivery or transfer of or payment or failure to pay under any Letter of
Credit, including, without limitation, any of the circumstances enumerated in
Section 3.11, as well as (i) any error, omission, interruption or delay in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, (ii) any error in interpretation of technical terms, (iii) any loss
or delay in the transmission of any document required in order to make a drawing
under a Letter of Credit, (iv) any consequences arising from causes beyond the
control of such indemnitee, including without limitation, any government acts,
or (v) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit; provided, that the Borrower shall not be required
to indemnify any Issuing Lender for any claims, damages, losses, liabilities,
costs or expenses, and the Borrower shall have a claim against such Issuing
Lender for direct (but not consequential) damages suffered by it, to the extent
found by a court of competent jurisdiction in a final, non-appealable judgment
or order to have been caused by (i) the willful misconduct or gross negligence
of such Issuing Lender in determining whether a request presented under any
Letter of Credit issued by it complied with the terms of such Letter of Credit
or (ii) such Issuing Lender’s failure to pay under any Letter of Credit issued
by it after the presentation to it of a request strictly complying with the
terms and conditions of such Letter of Credit.  Nothing in this Section 3.12 is
intended to limit the obligations of the Borrower under any other provision of
this Agreement.
 
Section 3.13       ISP98.  The rules of the “International Standby Practices
1998” as published by the International Chamber of Commerce most recently at the
time of issuance of any Letter of Credit shall apply to such Letter of Credit
unless otherwise expressly provided in such Letter of Credit.
 
Section 3.14       Reporting of Letter of Credit Information.  At any time and
for so long as there is more than one Issuing Lender, each applicable Issuing
Lender shall deliver to the Administrative Agent a report (in form and detail
reasonably satisfactory to the Administrative Agent) setting forth information
with respect to each Letter of Credit issued by such Issuing Lender (including,
without limitation, any reimbursement, cash collateral or termination thereof)
that is outstanding hereunder (i) on the last Business Day of each calendar
month, (ii) on each date that a Letter of Credit is issued, amended, terminated
or otherwise expires, (iii) on each date that any drawing under a Letter of
Credit occurs, and (iv) upon the request of the Administrative Agent.  No
failure on the part of any Issuing Lender to provide such information pursuant
to this Section 3.14 shall limit the obligation of the Borrower or any Lender
hereunder with respect to its reimbursement and participation obligations,
respectively, pursuant to Section 3.09.
 
ARTICLE IV
CONDITIONS
 
Section 4.01       Conditions to Closing.  The obligation of each Lender to make
a Loan or issue a Letter of Credit on the occasion of the first Credit Event
hereunder is subject to the satisfaction of the following conditions:
 
(a)       This Agreement.  The Administrative Agent shall have received
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic, telex,
facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party).
 
(b)       Notes.  On or prior to the Effective Date, the Administrative Agent
shall have received a duly executed Note for the account of each Lender
requesting delivery of a Note pursuant to Section 2.05.
 
(c)       Officers’ Certificate.  The Administrative Agent shall have received a
certificate dated the Effective Date signed on behalf of each Loan Party by any
Authorized Officer of such Loan Party stating that (A) on the Effective Date and
after giving effect to the Loans and Letters of Credit being made or issued on
the Effective Date, no Default shall have occurred and be continuing, and
(B) the representations and warranties of such Loan Party contained in the Loan
Documents are true and correct on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date in which case they were true and correct as of such earlier date.
 
(d)       Secretary’s Certificates.  On the Effective Date, the Administrative
Agent shall have received (i) a certificate of the Secretary of State (or
equivalent body) of the jurisdiction of incorporation dated as of a recent date,
as to the good standing of each Loan Party and (ii) a certificate of the
Secretary or an Assistant Secretary of each Loan Party dated the Effective Date
and certifying (A) that attached thereto is a true, correct and complete copy of
(x) the articles of incorporation of such Loan Party certified by the Secretary
of State (or equivalent body) of the jurisdiction of incorporation of such Loan
Party and (y) the bylaws of such Loan Party, (B) as to the absence of
dissolution or liquidation proceedings by or against such Loan Party, (C) that
attached thereto is a true, correct and complete copy of resolutions adopted by
the board of directors of such Loan Party authorizing the execution, delivery
and performance of the Loan Documents to which such Loan Party is a party and
each other document delivered in connection herewith or therewith and that such
resolutions have not been amended and are in full force and effect on the date
of such certificate and (D) as to the incumbency and specimen signatures of each
officer of such Loan Party executing the Loan Documents to which such Loan Party
is a party or any other document delivered in connection herewith or therewith.
 
(e)       Opinions of Counsel.  On the Effective Date, the Administrative Agent
shall have received from counsel to the Loan Parties, opinions addressed to the
Administrative Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit D hereto.
 
(f)       Consents.  All necessary governmental (domestic or foreign),
regulatory and third party approvals, if any, authorizing borrowings hereunder
in connection with the transactions contemplated by this Agreement and the other
Loan Documents shall have been obtained and remain in full force and effect, in
each case without any action being taken by any competent authority which could
restrain or prevent such transaction or impose, in the reasonable judgment of
the Administrative Agent, materially adverse conditions upon the consummation of
such transactions; provided that any such approvals with respect to elections by
the Borrower to increase the Commitment as contemplated by Section 2.19 need not
be obtained or provided until the Borrower makes any such election.
 
(g)       Payment of Fees.  All costs, fees and expenses due to the
Administrative Agent, the Arranger and the Lenders accrued through the Effective
Date shall have been paid in full.
 
(h)       Counsel Fees.  The Administrative Agent shall have received full
payment from the Borrower of the fees and expenses of Mayer Brown LLP described
in Section 9.03 which are billed through the Effective Date and which have been
invoiced one Business Day prior to the Effective Date.
 
Section 4.02       Conditions to All Credit Events.  The obligation of any
Lender to make any Loan, and the obligation of any Issuing Lender to issue (or
renew or extend the term of) any Letter of Credit, is subject to the
satisfaction of the following conditions:
 
(a)       receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.03, or receipt by an Issuing Lender of a Letter of Credit
Request as required by Section 3.03;
 
(b)       the fact that, immediately before and after giving effect to such
Credit Event, no Default shall have occurred and be continuing; and
 
(c)       the fact that the representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents shall be true and
correct on and as of the date of such Credit Event, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05, Section 5.13 and Section
5.14(a), which shall be deemed only to relate to the matters referred to therein
on and as of the Effective Date.
 
Each Credit Event under this Agreement shall be deemed to be a representation
and warranty by the Loan Parties on the date of such Credit Event as to the
facts specified in clauses (b) and (c) of this Section.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Guarantor represents and warrants that, and as to the Borrower, the Borrower
represents and warrants that:
 
Section 5.01       Status.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate authority to execute and deliver this Agreement and each
other Loan Document to which it is a party and perform its obligations hereunder
and thereunder.  The Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania and has
the corporate authority to execute and deliver this Agreement and each other
Loan Document to which it is a party and perform its obligations hereunder and
thereunder.
 
Section 5.02       Authority; No Conflict.  The execution, delivery and
performance by each Loan Party of this Agreement and each other Loan Document to
which it is a party have been duly authorized by all necessary corporate action
and do not violate (i) any provision of law or regulation, or any decree, order,
writ or judgment, (ii) any provision of its articles of incorporation or bylaws,
or (iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which such Loan Party is a party; provided that
any exercise of the option to increase the Commitment as contemplated in Section
2.19 shall require further authorization of each Loan Party’s governing body and
may require additional Governmental Authority approvals.
 
Section 5.03       Legality; Etc.  This Agreement and each other Loan Document
(other than the Notes) to which such Loan Party is a party constitute the legal,
valid and binding obligations of such Loan Party, and the Notes, when executed
and delivered in accordance with this Agreement, will constitute legal, valid
and binding obligations of the Borrower, in each case enforceable against the
Borrower in accordance with their terms except to the extent limited by
(a) bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by
other similar laws relating to or affecting the enforceability of creditors’
rights generally and by general equitable principles which may limit the right
to obtain equitable remedies regardless of whether enforcement is considered in
a proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
 
Section 5.04       Financial Condition.
 
(a)       Audited Financial Statements.  The consolidated balance sheet of the
Guarantor and its Consolidated Subsidiaries as of December 31, 2013 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by Ernst & Young, LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Guarantor
and its Consolidated Subsidiaries as of such date and their consolidated results
of operations and cash flows for such fiscal year.
 
(b)       [Intentionally Omitted].
 
(c)       Material Adverse Change.  Since December 31, 2013 there has been no
change in the business, assets, financial condition or operations of the
Guarantor and its Consolidated Subsidiaries, considered as a whole that would
materially and adversely affect the Guarantor’s ability to perform any of its
obligations under this Agreement, the Notes or the other Loan Documents.  Since
December 31, 2013 there has been no change in the business, assets, financial
condition or operations of the Borrower that would materially and adversely
affect the Borrower’s ability to perform any of its obligations under this
Agreement, the Notes or the other Loan Documents.
 
Section 5.05       Litigation.  Except as disclosed in or contemplated by the
Guarantor’s Annual Report on Form 10-K filed with the SEC for the fiscal year
ended December 31, 2013 or any subsequent report of the Guarantor filed with the
SEC on Form 8-K, or as otherwise disclosed in writing to the Administrative
Agent and each Lender prior to the Effective Date, no litigation, arbitration or
administrative proceeding against the Guarantor or any of its Subsidiaries is
pending or, to the Guarantor’s knowledge, threatened, which would reasonably be
expected to materially and adversely affect the ability of any Loan Party to
perform any of its obligations under this Agreement, the Notes or the other Loan
Documents.  There is no litigation, arbitration or administrative proceeding
pending or, to the knowledge of any Loan Party, threatened which questions the
validity of this Agreement or the other Loan Documents to which it is a party.
 
Section 5.06       No Violation.  No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulations U
or X of said Board of Governors. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any such “margin stock”.
 
Section 5.07       ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Material Plan,
(ii) failed to make any contribution or payment to any Material Plan, or made
any amendment to any Material Plan, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code or (iii) incurred any material liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
 
Section 5.08       Governmental Approvals.  No authorization, consent or
approval from any Governmental Authority is required for the execution, delivery
and performance by any Loan Party of this Agreement, the Notes and the other
Loan Documents to which it is a party and except such authorizations, consents
and approvals as shall have been obtained prior to the Effective Date and shall
be in full force and effect; provided that any exercise of the option to
increase the Commitment as contemplated in Section 2.19 shall require further
authorization of the Loan Parties’ governing bodies and may require Governmental
Authority approvals.
 
Section 5.09       Investment Company Act.  Neither the Borrower nor the
Guarantor is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 5.10       Tax Returns and Payments.  Each Loan Party has filed or
caused to be filed all Federal, state, local and foreign income tax returns
required to have been filed by it and has paid or caused to be paid all income
taxes shown to be due on such returns except income taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
shall have set aside on its books appropriate reserves with respect thereto in
accordance with GAAP or that would not reasonably be expected to have a Material
Adverse Effect.
 
Section 5.11       Compliance with Laws.  (a) To the knowledge of the Guarantor,
the Guarantor and its Material Subsidiaries are in compliance with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of their respective businesses and the
ownership of their respective property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws), except to the extent (i)
any alleged non-compliance is being contested in good faith by appropriate
proceedings or (ii) such non-compliance would not reasonably be expected to
materially and adversely affect the ability of the Loan Parties to perform any
of their respective obligations under this Agreement, the Notes or any other
Loan Document to which they are a party; and  (b) To the knowledge of the
Borrower, the Borrower is in compliance with all applicable laws, regulations
and orders of any Governmental Authority, domestic or foreign, in respect of the
conduct of its business, except to the extent (i) any alleged non-compliance is
being contested in good faith by appropriate proceedings or (ii) such
non-compliance would not reasonably be expected to materially and adversely
affect the ability of the Borrower to perform any of its obligations under this
Agreement, the Notes or any other Loan Document to which it is a party.
 
Section 5.12       No Default.  No Default has occurred and is continuing.
 
Section 5.13       Environmental Matters.
 
(a)       Except (x) as disclosed in or contemplated by the Guarantor’s Annual
Report on Form 10-K filed with the SEC for the fiscal year ended December 31,
2013, or in any subsequent report of the Guarantor filed with the SEC on Form
10-K, 10-Q or 8-K or as otherwise disclosed in writing to the Administrative
Agent and each Lender, or (y) to the extent that the liabilities of the
Guarantor and its Subsidiaries, taken as a whole, that relate to or could
reasonably be expected to result from the matters referred to in clauses (i)
through (iii) below of this Section 5.13(a), inclusive, would not reasonably be
expected to result in a Material Adverse Effect:
 
(i)       no notice, notification, citation, summons, complaint or order has
been received by the Guarantor or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Guarantor’s or
any of its Subsidiaries’ knowledge, threatened by any governmental or other
entity with respect to any (A) alleged violation by or liability of the
Guarantor or any of its Subsidiaries of or under any Environmental Law, (B)
alleged failure by the Guarantor or any of its Subsidiaries to have any
environmental permit, certificate, license, approval, registration or
authorization required in connection with the conduct of its business or (C)
generation, storage, treatment, disposal, transportation or release of Hazardous
Substances;
 
(ii)       to the Guarantor’s or any of its Subsidiaries’ knowledge, no
Hazardous Substance has been released (and no written notification of such
release has been filed) (whether or not in a reportable or threshold planning
quantity) at, on or under any property now or previously owned, leased or
operated by the Guarantor or any of its Subsidiaries; and
 
(iii)       no property now or previously owned, leased or operated by the
Guarantor or any of its Subsidiaries or, to the Guarantor’s or any of its
Subsidiaries’ knowledge, any property to which the Guarantor or any of its
Subsidiaries has, directly or indirectly, transported or arranged for the
transportation of any Hazardous Substances, is listed or, to the Guarantor’s or
any of its Subsidiaries’ knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), on
CERCLIS (as defined in CERCLA) or on any similar federal, state or foreign list
of sites requiring investigation or clean-up.
 
(b)       Except as disclosed in or contemplated by the Guarantor’s Annual
Report on Form 10-K filed with the SEC for the fiscal year ended December 31,
2013, or in any subsequent report of the Guarantor filed with the SEC on Form
10-K, 10-Q or 8-K or otherwise disclosed in writing to the Administrative Agent
and each Lender, to the Guarantor’s knowledge there are no Environmental
Liabilities that have resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)       For purposes of this Section 5.13, the terms “the Guarantor” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Guarantor or
any of its Subsidiaries from the time such business or business entity became a
Subsidiary of the Guarantor.
 
Section 5.14       Material Subsidiaries and Ownership.
 
(a)       As of the Effective Date, (i) Schedule 5.14 states the name of each of
the Guarantor’s Material Subsidiaries and its jurisdiction or jurisdictions of
organization or incorporation, as applicable, (ii) except as disclosed in
Schedule 5.14, each such Subsidiary is a Wholly Owned Subsidiary of the
Guarantor, and (iii) each of the Guarantor’s Material Subsidiaries is in good
standing in the jurisdiction or jurisdictions of its organization or
incorporation, as applicable, and has all corporate or other organizational
powers to carry on its businesses except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.
 
(b)       Each of the Guarantor’s Material Subsidiaries is duly organized or
incorporated and validly existing under the laws of the jurisdiction or
jurisdictions of its organization or incorporation, as applicable.
 
Section 5.15       OFAC.  None of the Borrower, the Guarantor, any Subsidiary of
the Guarantor or the Borrower or any Affiliate of the Guarantor or the Borrower:
(i) is a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Entities.  The proceeds of any Loan will not be used and have not been used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
 
ARTICLE VI
COVENANTS
 
Each Loan Party agrees that so long as any Lender has any Commitment hereunder
or any amount payable hereunder or under any Note or other Loan Document remains
unpaid or any Letter of Credit Liability remains outstanding:
 
Section 6.01       Information.  The Loan Parties will deliver or cause to be
delivered to each of the Lenders (it being understood that the posting of the
information required in clauses (a), (b) and (f) of this Section 6.01 on the
Borrower’s website or the Guarantor’s website (http://www.pplweb.com) or making
such information available on IntraLinks, SyndTrak (or similar service) shall be
deemed to be effective delivery to the Lenders):
 
(a)       Annual Financial Statements.  Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Guarantor is not a Public Reporting Company, within one
hundred and five (105) days after the end of each fiscal year of the Guarantor),
a consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income and cash flows for such fiscal year and accompanied by an opinion thereon
by independent public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly the
consolidated financial position of the Guarantor and its Consolidated
Subsidiaries as of the date of such financial statements and the results of
their operations for the period covered by such financial statements in
conformity with GAAP applied on a consistent basis.
 
(b)       Quarterly Financial Statements.  Promptly when available and in any
event within ten (10) days after the date such information is required to be
delivered to the SEC (or, if the Guarantor is not a Public Reporting Company,
within sixty (60) days after the end of each quarterly fiscal period in each
fiscal year of the Guarantor (other than the last quarterly fiscal period of the
Guarantor)), a consolidated balance sheet of the Guarantor and its Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income and cash flows for such fiscal quarter,  all certified
(subject to normal year-end audit adjustments) as to fairness of presentation,
GAAP and consistency by any Authorized Officer of the Guarantor.
 
(c)       Officer’s Certificate.  Simultaneously with the delivery of each set
of financial statements referred to in subsections (a) and (b) above, a
certificate of any Authorized Officer of the Guarantor, (i) setting forth in
reasonable detail the calculations required to establish compliance with the
requirements of Section 6.09 on the date of such financial statements and (ii)
stating whether there exists on the date of such certificate any Default and, if
any Default then exists, setting forth the details thereof and the action which
the applicable Loan Party is taking or proposes to take with respect thereto.
 
(d)       Default.  Forthwith upon acquiring knowledge of the occurrence of any
(i) Default or (ii) Event of Default, in either case a certificate of an
Authorized Officer of the applicable Loan Party setting forth the details
thereof and the action which the applicable Loan Party is taking or proposes to
take with respect thereto.
 
(e)       Change in Borrower’s Ratings.  Promptly, upon any Authorized Officer
obtaining knowledge of any change in a Borrower’s Rating, a notice of such
Borrower’s Rating in effect after giving effect to such change.
 
(f)       Securities Laws Filing.  To the extent the Guarantor or the Borrower
is a Public Reporting Company, promptly when available and in any event within
ten (10) days after the date such information is required to be delivered to the
SEC, a copy of any Form 10-K Report to the SEC and a copy of any Form 10-Q
Report to the SEC, and promptly upon the filing thereof, any other filings with
the SEC.
 
(g)       ERISA Matters.  If and when any member of the ERISA Group:  (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Material Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Material Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives, with
respect to any Material Plan that is a Multiemployer Plan, notice of any
complete or partial withdrawal liability under Title IV of ERISA, or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose material liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Material Plan, a copy of such notice; (iv) applies for
a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code with respect to a Material Plan, a copy of such application;
(v) gives notice of intent to terminate any Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Plan pursuant to Section 4063 of ERISA; or
(vii) fails to make any payment or contribution to any Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a copy of such notice, a
certificate of the chief accounting officer or controller of the Borrower
setting forth details as to such occurrence and action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take.
 
(h)       Other Information.  From time to time such additional financial or
other information regarding the financial condition, results of operations,
properties, assets or business of the Guarantor or any of its Subsidiaries as
any Lender may reasonably request.
 
Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and each Issuing Lender materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their respective
securities) (each, a “Public Lender”).  Each Loan Party hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Lenders and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to any Loan Party or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information (as defined below),
they shall be treated as set forth in Section 9.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting (subject to Section 9.12) on a portion of the Platform
not designated “Public Investor.”  “Information” means all information received
from the Guarantor or any of its Subsidiaries relating to the Guarantor or any
of its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Lender on a nonconfidential basis prior to disclosure by the Guarantor
or any of its Subsidiaries; provided that, in the case of information received
from the Guarantor or any of its Subsidiaries after the Effective Date, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 6.02       Maintenance of Insurance.  Each Loan Party will maintain, or
cause to be maintained, insurance with financially sound (determined in the
reasonable judgment of the Borrower) and responsible companies in such amounts
(and with such risk retentions) and against such risks as is usually carried by
owners of similar businesses and properties in the same general areas in which
such Loan Party operates.
 
Section 6.03       Conduct of Business and Maintenance of Existence.  Each Loan
Party will (a) continue to engage in businesses of the same general type as now
conducted by such Loan Party and, in the case of the Guarantor, its Subsidiaries
and businesses related thereto or arising out of such businesses, except to the
extent that the failure to maintain any existing business would not have a
Material Adverse Effect and (b) except as otherwise permitted in Section 6.07,
preserve, renew and keep in full force and effect, and will cause each of its
Subsidiaries to preserve, renew and keep in full force and effect, their
respective corporate (or other entity) existence and their respective rights,
privileges and franchises necessary or material to the normal conduct of
business, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
Section 6.04       Compliance with Laws, Etc.  Each Loan Party will comply with
all applicable laws, regulations and orders of any Governmental Authority,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, compliance with all applicable
ERISA and Environmental Laws and the requirements of any permits issued under
such Environmental Laws), except to the extent (a) such compliance is being
contested in good faith by appropriate proceedings or (b) noncompliance could
not reasonably be expected to have a Material Adverse Effect.
 
Section 6.05       Books and Records.  Each Loan Party (a) will keep, and, in
the case of the Guarantor, will cause each of its Subsidiaries to keep, proper
books of record and account in conformity with GAAP and (b) will permit
representatives of the Administrative Agent and each of the Lenders to visit and
inspect any of their respective properties, to examine and make copies from any
of their respective books and records and to discuss their respective affairs,
finances and accounts with their officers, any employees and independent public
accountants, all at such reasonable times and as often as may reasonably be
desired; provided, that, the rights created in this Section 6.05 to “visit”,
“inspect”, “discuss” and copy shall not extend to any matters which such Loan
Party deems, in good faith, to be confidential, unless the Administrative Agent
and any such Lender agree in writing to keep such matters confidential.
 
Section 6.06       Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Borrower for general corporate purposes of the
Borrower and its Affiliates, including for working capital purposes and for
making investments in or loans to the Guarantor and Affiliates of the Loan
Parties.  The Borrower will request the issuance of Letters of Credit solely for
general corporate purposes of the Borrower and its Affiliates.  No such use of
the proceeds for general corporate purposes will be, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any Margin Stock within the meaning of Regulation U.
 
Section 6.07       Merger or Consolidation.  No Loan Party will merge with or
into or consolidate with or into any other corporation or entity, unless
(a) immediately after giving effect thereto, no event shall occur and be
continuing which constitutes a Default, (b) the surviving or resulting Person,
as the case may be, assumes and agrees in writing to pay and perform all of the
obligations of such Loan Party under this Agreement, (c) in the case of the
Guarantor, substantially all of the consolidated assets and consolidated
revenues of the surviving or resulting Person, as the case may be, are
anticipated to come from the utility or energy businesses and (d) in the case of
the Borrower, the senior unsecured long-term debt ratings (without giving effect
to any third party credit enhancement except for a guaranty of the Guarantor or
a permitted successor) from both Rating Agencies of the surviving or resulting
Person, as the case may be, immediately following the merger or consolidation is
equal to or greater than the Borrower’s Ratings from both Rating Agencies
immediately preceding the announcement of such consolidation or merger.
 
Section 6.08       Asset Sales.  Except for the sale of assets required to be
sold to conform with governmental requirements, the Guarantor and its Material
Subsidiaries shall not consummate any Asset Sale, if the aggregate net book
value of all such Asset Sales consummated during the four calendar quarters
immediately preceding any date of determination would exceed 25% of the total
assets of the Guarantor and its Consolidated Subsidiaries as of the beginning of
the Guarantor’s most recently ended full fiscal quarter; provided, however, that
any such Asset Sale will be disregarded for purposes of the 25% limitation
specified above: (a) if any such Asset Sale is in the ordinary course of
business of the Guarantor and its Subsidiaries; (b) if the assets subject to any
such Asset Sale are worn out or are no longer useful or necessary in connection
with the operation of the businesses of the Guarantor or its Subsidiaries;
(c) if the assets subject to any such Asset Sale are being transferred to a
Wholly Owned Subsidiary of the Guarantor; (d) if the proceeds from any such
Asset Sale (i) are, within twelve (12) months of such Asset Sale, invested or
reinvested by the Guarantor or any Subsidiary in a Permitted Business, (ii) are
used by the Guarantor or any Subsidiary to repay Debt of the Guarantor or such
Subsidiary, or (iii) are retained by the Guarantor or any Subsidiary; or (e) if,
prior to any such Asset Sale, both Rating Agencies confirm the then-current
Borrower’s Ratings after giving effect to any such Asset Sale.
 
Section 6.09       Consolidated Debt to Consolidated Capitalization Ratio.  The
ratio of Consolidated Debt of the Guarantor to Consolidated Capitalization of
the Guarantor shall not exceed 70%, measured as of the end of each fiscal
quarter.
 
ARTICLE VII
DEFAULTS
 
Section 7.01       Events of Default.  If one or more of the following events
(each an “Event of Default”) shall have occurred and be continuing:
 
(a)       neither Loan Party shall pay when due any principal on any Loans or
Reimbursement Obligations; or
 
(b)       neither Loan Party shall pay when due any interest on the Loans and
Reimbursement Obligations, any fee or any other amount payable hereunder or
under any other Loan Document for five (5) days following the date such payment
becomes due hereunder; or
 
(c)       any Loan Party shall fail to observe or perform any of its covenants
or agreements contained in Sections 6.05(b), 6.06, 6.07, 6.08 or 6.09; or
 
(d)       any Loan Party shall fail to observe or perform any of its covenants
or agreements contained in Section 6.01(d)(i) for 30 days after any such failure
or in Section 6.01(d)(ii) for ten (10) days after any such failure; or
 
(e)       any of the Loan Parties shall fail to observe or perform any covenant
or agreement contained in this Agreement or any other Loan Document (other than
those covered by clauses (a), (b), (c) or (d) above) for thirty (30) days after
written notice thereof has been given to the defaulting party by the
Administrative Agent, or at the request of the Required Lenders; or
 
(f)       any representation, warranty or certification made by any Loan Party
in this Agreement or any other Loan Document or in any certificate, financial
statement or other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made or deemed made; or
 
(g)       any Loan Party shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Material Debt beyond any period of
grace provided with respect thereto, or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Material Debt beyond any period of
grace provided with respect thereto if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such Debt or
a trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or
 
(h)       any Loan Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay, or shall admit in writing its
inability to pay, its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or
 
(i)       an involuntary case or other proceeding shall be commenced against any
Loan Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Loan Party under the Bankruptcy Code; or
 
(j)       any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or
 
(k)       any Loan Party shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgment or order for the payment of money in excess of
$20,000,000, entered against it that is not stayed on appeal or otherwise being
appropriately contested in good faith; or
 
(l)       a Change of Control shall have occurred; or
 
(m)       the Guaranty shall cease to be in full force or effect or shall be
found by any judicial proceeding to be unenforceable or invalid; or the
Guarantor shall deny or disaffirm in writing the Guarantor’s obligations under
the Guaranty;
 
then, and in every such event, while such event is continuing, (A) the
Administrative Agent may, or if requested by the Required Lenders, shall, by
notice to the Borrower terminate the Commitments, and the Commitments shall
thereupon terminate, and (B the Administrative Agent may, or if requested by the
Required Lenders, shall, by notice to the Borrower declare the Loans and Letter
of Credit Liabilities (together with accrued interest and accrued and unpaid
fees thereon and all other amounts due hereunder) to be, and the Loans and
Letter of Credit Liabilities shall thereupon become, immediately due and payable
without presentment, demand, protest or other notice of any kind (except as set
forth in clauses (A) and (B) above), all of which are hereby waived by the
Borrower and require the Borrower to, and the Borrower shall, cash collateralize
(in accordance with Section 2.09(a)(ii)) all Letter of Credit Liabilities then
outstanding; provided, that, in the case of any Default or any Event of Default
specified in Section 7.01(h) or 7.01(i) above, without any notice to the
Borrower or any other act by the Administrative Agent or any Lender, the
Commitments shall thereupon terminate and the Loans and Reimbursement
Obligations (together with accrued interest and accrued and unpaid fees thereon
and all other amounts due hereunder) shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, and the Borrower shall cash collateralize (in
accordance with Section 2.09(a)(ii)) all Letter of Credit Liabilities then
outstanding.
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
 
Section 8.01       Appointment and Authority.  Each of the Lenders and the
Issuing Lenders hereby irrevocably appoints The Bank of Nova Scotia to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 8.01 are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing
Lenders, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions.
 
Section 8.02       Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Guarantor or any of its Subsidiaries or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
 
Section 8.03       Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VII and Section 9.05) or (ii) in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower, a Lender or an Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (b) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(d) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (e) the satisfaction of any condition set forth in Section 4.01 or
4.02 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
Section 8.04       Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
Section 8.05       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 8.05 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 8.06       Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with approval from the Borrower (so long
as no Event of Default has occurred and is continuing), to appoint a successor,
such approval not to be unreasonably withheld or delayed.  If no such successor
shall have been so appointed by the Required Lenders and approved by the
Borrower and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 8.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 8.06 and Section
9.03 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
 
If the Administrative Agent resigns in such capacity under this Section 8.06,
such Person shall also resign as an Issuing Lender.  Upon the appointment of a
successor Administrative Agent hereunder, such successor shall (i) succeed to
all of the rights, powers, privileges and duties of the retiring Issuing Lender
and Administrative Agent and the retiring Issuing Lender and Administrative
Agent shall be discharged from all of its respective duties and obligations as
Issuing Lender and Administrative Agent under the Loan Documents, and (ii) issue
letters of credit in substitution for the Letters of Credit issued by the
retiring Issuing Lender, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
 
Section 8.07       Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 8.08       No Other Duties, etc.  Anything herein to the contrary
notwithstanding, no joint lead arranger and bookrunner, syndication agent,
documentation agent or any other agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents.
 
Section 8.09       No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other law(s) (including common law), constitution,
statute, treaty, regulation, rule, ordinance, opinion, issued guidance, release,
ruling, order, executive order, injunction, writ, decree, bond, judgment,
authorization or approval, lien or award of or any settlement arrangement, by
agreement, consent or otherwise, with any Governmental Authority, foreign or
domestic (collectively, “Laws”) relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time (collectively,
“Anti-Terrorism Laws”), including any programs involving any of the following
items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Laws.
 


 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01       Notices.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender or any Issuing Lender pursuant to Article II or Article III, as
applicable, if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article in electronic format.  Any notice shall have been duly given and shall
be effective if delivered by hand delivery or sent via electronic mail,
telecopy, recognized overnight courier service or certified or registered mail,
return receipt requested, or posting on an internet web page, and shall be
presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
or telecopy, (ii) on the Business Day following the day on which the same has
been delivered prepaid (or on an invoice basis) to a reputable national
overnight air courier service or (iii) on the third Business Day following the
day on which the same is sent by certified or registered mail, postage prepaid,
in each case to the respective parties at the address or telecopy numbers, in
the case of any of the Loan Parties and the Administrative Agent, set forth
below, and, in the case of the Lenders, set forth on signature pages hereto, or
at such other address as such party may specify by written notice to the other
parties hereto:
 
 
if to the Loan Parties:



PPL Capital Funding, Inc.
PPL Corporation
Two North Ninth Street
Allentown, Pennsylvania 18101-1179
Attention:  Treasurer or Assistant Treasurer
Telephone:  610-774-5151
Facsimile:  610-774-5235


 
with a copy to:



PPL Services Corporation
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania  18101-1179
Attention:  Frederick C. Paine, Esq.
Telephone:  610-774-7445
Facsimile:  610-774-6726


 
if to the Administrative Agent:



The Bank of Nova Scotia
40 King Street West
Toronto, Ontario Canada M5H 1H1
Attention: Nazmul Arefin
Telephone: 416-933-5267
Facsimile: 212-225-5709
Email: Nazmul.Arefin@scotiabank.com with copies to
GWSLoanOps.USCorp@scotiabank.com




Section 9.02       No Waivers; Non-Exclusive Remedies.  No failure by the
Administrative Agent, any Lender or any Issuing Lender to exercise, no course of
dealing with respect to, and no delay in exercising any right, power or
privilege hereunder or under any Note or other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided herein and in the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
Section 9.03       Expenses; Indemnification.
 
(a)       Expenses.  The Borrower shall pay (i) all out-of-pocket expenses of
the Administrative Agent, including legal fees and disbursements of one primary
counsel and any other local counsel retained by the Administrative Agent and the
Arranger, in its reasonable discretion, in connection with the preparation,
execution, delivery and administration of the Loan Documents, any syndication
efforts of the Administrative Agent with respect thereto, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default thereunder
and (ii) all reasonable out-of-pocket expenses incurred by the Arranger, the
Administrative Agent and each Lender, including (without duplication) the fees
and disbursements of outside counsel, in connection with any restructuring,
workout, collection, bankruptcy, insolvency and other enforcement proceedings in
connection with the enforcement and protection of its rights; provided, that the
Borrower shall not be liable for any legal fees or disbursements of any counsel
for the Administrative Agent, the Arranger and the Lenders incurred prior to the
Effective Date other than Mayer Brown LLP associated with the preparation,
execution and delivery of this Agreement and the closing documents contemplated
hereby.
 
(b)       Indemnity in Respect of Loan Documents.  Each of the Loan Parties
agrees to jointly and severally indemnify the Arranger, the Administrative
Agent and each Lender, their respective Affiliates and the respective directors,
officers, trustees, agents, employees and advisors of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and expenses or disbursements of any kind whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel and any civil
penalties or fines assessed by OFAC), which may at any time (including, without
limitation, at any time following the payment of the obligations of the Borrower
hereunder) be imposed on, incurred by or asserted against such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened (whether by the Guarantor, the Borrower, any Subsidiary or Affiliate
of the Borrower or any other Person) in any way relating to or arising out of
this Agreement, any other Loan Document or any documents contemplated hereby or
thereby or referred to herein or therein or any actual or proposed use of
proceeds of Loans hereunder; provided, that no Indemnitee shall have the right
to be indemnified hereunder for such Indemnitee’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or order.
 
(c)       Indemnity in Respect of Environmental Liabilities.  Each of the Loan
Parties agrees to jointly and severally indemnify each Indemnitee and hold each
Indemnitee harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs and
expenses or disbursements of any kind whatsoever (including, without limitation,
reasonable expenses of investigation by engineers, environmental consultants and
similar technical personnel and reasonable fees and disbursements of counsel)
which may at any time (including, without limitation, at any time following the
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against such Indemnitee in respect of or in connection with any
actual or alleged presence or release of Hazardous Substances on or from any
property now or previously owned or operated by the Guarantor or any of its
Subsidiaries or any predecessor of the Guarantor or any of its Subsidiaries, or
any and all Environmental Liabilities.  Without limiting the generality of the
foregoing, the Borrower hereby waives all rights of contribution or any other
rights of recovery with respect to liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs and expenses and disbursements in
respect of or in connection with Environmental Liabilities that it might have by
statute or otherwise against any Indemnitee.
 
(d)       Waiver of Damages.  To the fullest extent permitted by applicable law,
no Loan Party shall assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby;
provided that nothing in this Section 9.03(d) shall relieve any Lender from its
obligations under Section 9.12.
 
Section 9.04       Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Note held by it and any Letter of Credit Liabilities which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal and interest due with respect to any Loan, Note
and Letter of Credit Liabilities made or held by such other Lender, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes and Letter of Credit Liabilities held
by the other Lenders, and such other adjustments shall be made, in each case as
may be required so that all such payments of principal and interest with respect
to the Loan made or Notes and Letter of Credit Liabilities made or held by the
Lenders shall be shared by the Lenders pro rata; provided, that nothing in this
Section shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder.
 
Section 9.05       Amendments and Waivers.  Any provision of this Agreement or
the Notes may be amended or waived if, but only if such amendment or waiver is
in writing and is signed by the Loan Parties and the Required Lenders (and, if
the rights or duties of the Administrative Agent or any Issuing Lenders are
affected thereby, by the Administrative Agent or such Issuing Lender, as
relevant); provided, that no such amendment or waiver shall, (a) unless signed
by each Lender adversely affected thereby, (i) increase the Commitment of any
Lender or subject any Lender to any additional obligation (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or of
mandatory reductions in the Commitments shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender as in effect at any time shall not constitute an
increase in such Commitment), (ii) reduce the principal of or rate of interest
on any Loan (except in connection with a waiver of applicability of any
post-default increase in interest rates, which waiver may be made with the
approval of the Required Lenders) or the amount to be reimbursed in respect of
any Letter of Credit or any interest thereon or any fees hereunder,
(iii) postpone the date fixed for any payment of interest on any Loan or the
amount to be reimbursed in respect of any Letter of Credit or any interest
thereon or any fees hereunder or for any scheduled reduction or termination of
any Commitment or (except as expressly provided in Article III) expiration date
of any Letter of Credit, (iv) postpone or change the date fixed for any
scheduled payment of principal of any Loan, (v) change any provision hereof in a
manner that would alter the pro rata funding of Loans required by
Section 2.04(b), the pro rata sharing of payments required by Sections 2.09(b),
2.11(a) or 9.04 or the pro rata reduction of Commitments required by
Section 2.08(a) or (vi) change the currency in which Loans are to be made,
Letters of Credit are to be issued or payment under the Loan Documents is to be
made, or add additional borrowers or (b) unless signed by each Lender, (i)
change the definition of Required Lender or this Section 9.05 or Section 9.06(a)
or (ii) release the Guarantor from its Obligations under the Guaranty; provided,
further, that if, in connection with any proposed amendment or waiver referred
to above, the consent of the Required Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 2.08(b).
 
Section 9.06       Successors and Assigns.
 
(a)       Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Loan Party may assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, the Administrative Agent and the Issuing Lender,
except to the extent any such assignment results from the consummation of a
merger or consolidation permitted pursuant to this Agreement.
 
(b)       Participations.  Any Lender may at any time grant to one or more banks
or other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Commitments and/or any or all of
its Loans and Letter of Credit Liabilities.  In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Issuing Lenders and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which any Lender
may grant such a participating interest shall provide that such Lender shall
retain the sole right and responsibility to enforce the obligations of the Loan
Parties hereunder including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such participation agreement may provide that such Lender will not agree to
any modification, amendment or waiver of this Agreement which would (i) extend
the Termination Date, reduce the rate or extend the time of payment of
principal, interest or fees on any Loan or Letter of Credit Liability in which
such Participant is participating (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or of a mandatory reduction in the Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan or Letter of Credit Liability shall be permitted without
the consent of any Participant if the Participant’s participation is not
increased as a result thereof) or (ii) allow the assignment or transfer by any
Loan Party of any of its rights and obligations under this Agreement, without
the consent of the Participant, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to this
Agreement.  The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Article II with respect to its participating interest to the same extent as if
it were a Lender, subject to the same limitations, and in no case shall any
Participant be entitled to receive any amount payable pursuant to Article II
that is greater than the amount the Lender granting such Participant’s
participating interest would have been entitled to receive had such Lender not
sold such participating interest.  An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register (solely for tax purposes) on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(c)       Assignments Generally.  Any Lender may at any time assign to one or
more Eligible Assignees (each, an “Assignee”) all, or a proportionate part
(equivalent to an initial amount of not less than $2,000,000 or any larger
integral multiple of $1,000,000), of its rights and obligations under this
Agreement and the Notes with respect to its Loans and, if still in existence,
its Commitment, and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit C attached hereto executed by such Assignee and such transferor, with
(and subject to) the consent of the Borrower, the Administrative Agent and the
Issuing Lenders, which consents of the Borrower and the Administrative Agent
shall not be unreasonably withheld or delayed; provided, that if an Assignee is
an Affiliate of such transferor Lender or was a Lender immediately prior to such
assignment, no such consent of the Borrower or the Administrative Agent shall be
required; provided, further, that if at the time of such assignment a Default or
an Event of Default has occurred and is continuing, no such consent of the
Borrower shall be required; provided, further, that no such assignment may be
made prior to the Effective Date without the prior written consent of the
Administrative Agent; provided, further, that the provisions of Sections 2.12,
2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit of a transferor
with respect to any Loans made, any Letters of Credit issued or any other
actions taken by such transferor while it was a Lender.  Upon execution and
delivery of such instrument and payment by such Assignee to such transferor of
an amount equal to the purchase price agreed between such transferor and such
Assignee, such Assignee shall be a Lender party to this Agreement and shall have
all the rights and obligations of a Lender with a Commitment, if any, as set
forth in such instrument of assumption, and the transferor shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be required.  Upon the consummation of any
assignment pursuant to this subsection (c), the transferor, the Administrative
Agent and the Borrower shall make appropriate arrangements so that, if required,
a new Note is issued to the Assignee.  In connection with any such assignment,
the transferor shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such
administrative fee in the case of any assignment.  Each Assignee shall, on or
before the effective date of such assignment, deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States Taxes in accordance with Section 2.17(f).
 
(d)       Assignments to Federal Reserve Banks.  Any Lender may at any time
assign all or any portion of its rights under this Agreement and its Note to a
Federal Reserve Bank.  No such assignment shall release the transferor Lender
from its obligations hereunder.
 
(e)       Register.  The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 9.06(e), to
(i) maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans of
each Lender and to (ii) retain a copy of each Assignment and Assumption
Agreement delivered to the Administrative Agent pursuant to this
Section.  Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligation in respect of such
Loans.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, the Issuing Lenders
and the other Lenders shall treat each Person in whose name a Loan and the Note
evidencing the same is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provision herein to the contrary.  With
respect to any Lender, the assignment or other transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
and any Note issued pursuant to this Agreement shall not be effective until such
assignment or other transfer is recorded on the Register and, except to the
extent provided in this Section 9.06(e), otherwise complies with Section 9.06,
and prior to such recordation all amounts owing to the transferring Lender with
respect to such Commitments, Loans and Notes shall remain owing to the
transferring Lender.  The registration of assignment or other transfer of all or
part of any Commitments, Loans and Notes for a Lender shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement and payment of the administrative fee referred to in
Section 9.06(c).  The Register shall be available for inspection by each of the
Borrower and each Issuing Lender at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.  The
Borrower may not replace any Lender pursuant to Section 2.08(b), unless, with
respect to any Notes held by such Lender, the requirements of Section 9.06(c)
and this Section 9.06(e) have been satisfied.
 
Section 9.07       Governing Law; Submission to Jurisdiction.  This Agreement
and each Note shall be governed by and construed in accordance with the internal
laws of the State of New York.  Each Loan Party hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  Each Loan Party irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum.
 
Section 9.08       Counterparts; Integration; Effectiveness.  This Agreement
shall become effective on the Effective Date.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same
instrument.  On and after the Effective Date, this Agreement and the other Loan
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof and thereof.
 
Section 9.09       Generally Accepted Accounting Principles.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Guarantor’s independent public accountants) with the audited
consolidated financial statements of the Guarantor and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Guarantor notifies the Administrative Agent that the Guarantor wishes to amend
any covenant in Article VI to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the
Guarantor that the Required Lenders wish to amend Article VI for such purpose),
then the Guarantor’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Guarantor and the Required Lenders.
 
Section 9.10       Usage.  The following rules of construction and usage shall
be applicable to this Agreement and to any instrument or agreement that is
governed by or referred to in this Agreement.
 
(a)       All terms defined in this Agreement shall have the defined meanings
when used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
 
(b)       The words “hereof”, “herein”, “hereunder” and words of similar import
when used in this Agreement or in any instrument or agreement governed here
shall be construed to refer to this Agreement or such instrument or agreement,
as applicable, in its entirety and not to any particular provision or
subdivision hereof or thereof.
 
(c)       References in this Agreement to “Article”, “Section”, “Exhibit”,
“Schedule” or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, this Agreement unless the context otherwise requires; references
in any instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
 
(d)       The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The term “including” shall be construed to have the same meaning as
the phrase “including without limitation”.
 
(e)       Unless the context otherwise requires, any definition of or reference
to any agreement, instrument, statute or document contained in this Agreement or
in any agreement or instrument that is governed by or referred to in this
Agreement shall be construed (i) as referring to such agreement, instrument,
statute or document as the same may be amended, supplemented or otherwise
modified from time to time (subject to any restrictions on such amendments,
supplements or modifications set forth in this Agreement or in any agreement or
instrument governed by or referred to in this Agreement), including (in the case
of agreements or instruments) by waiver or consent and (in the case of statutes)
by succession of comparable successor statutes and (ii) to include (in the case
of agreements or instruments) references to all attachments thereto and
instruments incorporated therein.  Any reference to any Person shall be
construed to include such Person’s successors and permitted assigns.
 
(f)       Unless the context otherwise requires, whenever any statement is
qualified by “to the best knowledge of” or “known to” (or a similar phrase) any
Person that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
(g)       Unless otherwise specified, all references herein to times of day
shall constitute references to Eastern Time.
 
Section 9.11       WAIVER OF JURY TRIAL.  EACH OF THE LOAN PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 9.12       Confidentiality.  Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to the Administrative Agent, (ii) to any other Person
if reasonably incidental to the administration of the Loans and Letter of Credit
Liabilities, (iii) upon the order of any court or administrative agency, (iv) to
the extent requested by, or required to be disclosed to, any rating agency or
regulatory agency or similar authority (including any self-regulatory authority,
such as the National Association of Insurance Commissioners), (v) which had been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent or any Lender prohibited by this Agreement, (vi) in connection with any
litigation to which the Administrative Agent, any Lender or any of their
respective Subsidiaries or Affiliates may be party, (vii) to the extent
necessary in connection with the exercise of any remedy hereunder, (viii) to
such Lender’s or the Administrative Agent’s Affiliates and their respective
directors, officers, employees and agents including legal counsel and
independent auditors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (ix) with the
consent of the Borrower, (x) to Gold Sheets and other similar bank trade
publications, such information to consist solely of deal terms and other
information customarily found in such publications and (xi) subject to
provisions substantially similar to those contained in this Section, to any
actual or proposed Participant or Assignee or to any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Loan Parties’ Obligations
hereunder.  Notwithstanding the foregoing, the Administrative Agent, any Lender
or Mayer Brown LLP may circulate promotional materials and place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web, in each
case, after the closing of the transactions contemplated by this Agreement in
the form of a “tombstone” or other release limited to describing the names of
the Loan Parties or their Affiliates, or any of them, and the amount, type and
closing date of such transactions, all at their sole expense.
 
Section 9.13       USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and the Guarantor,
which information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Patriot Act.
 
Section 9.14       No Fiduciary Duty.  The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Loan Parties, their respective Affiliates and/or their respective
stockholders (collectively, solely for purposes of this paragraph, the “Borrower
Parties”).  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty (other than any implied duty of good faith)
between any Lender Party, on the one hand, and any Borrower Party, on the
other.  The Lender Parties acknowledge and agree that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Loan Parties, on the other
and (b) in connection therewith and with the process leading thereto, (i) no
Lender Party has assumed an advisory or fiduciary responsibility in favor of any
Borrower Party with respect to the transactions contemplated hereby (or the
exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender  Party has advised, is currently
advising or will advise any Borrower Party on other matters) or any other
obligation to any Borrower Party except the obligations expressly set forth in
the Loan Documents and (ii) each Lender Party is acting solely as principal and
not as the agent or fiduciary of any Borrower Party.  Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Loan Party agrees that it will not claim that any
Lender Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any Borrower Party, in connection with such
transaction or the process leading thereto.
 
ARTICLE X
GUARANTY
 
Section 10.01       Guaranty.  The Guarantor unconditionally, absolutely and
irrevocably guarantees to the Administrative Agent, each Lender and each Issuing
Lender, as though it was a primary obligor for, the full and punctual payment of
the Obligations when due (whether at stated maturity, upon acceleration or
otherwise).  If the Borrower fails to pay any Obligation punctually when due,
the Guarantor agrees that it will forthwith on demand pay the amount not so paid
at the place and in the manner specified in the relevant Loan Document.
Notwithstanding the foregoing, the liability of the Guarantor individually with
respect to its obligations, including any payment made pursuant to, this
Guaranty shall be limited to an aggregate amount equal to the maximum amount
that would not render the Guarantor’s obligations hereunder subject to avoidance
under the Bankruptcy Code or any comparable provisions of any applicable state
law.  This Guaranty is a Guarantee of payment and not merely of collection.
 
Section 10.02       Guaranty Unconditional.  The obligations of the Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(a)       any change in the amount or purpose of or the time, manner, method, or
place of payment or performance of any of the Obligations or any extension,
renewal, settlement, compromise, waiver or release in respect of any obligation
of the Borrower or any other Person under any Loan Document, by operation of law
or otherwise;
 
(b)       any modification, extension, renewal or amendment of or supplement to
any Loan Document or any of the Obligations or any execution or delivery of any
additional Loan Documents;
 
(c)       any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower or any other Person under
any Loan Document;
 
(d)       any change in the corporate existence, structure or ownership of the
Borrower or any other Person or any of their respective Subsidiaries, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any other Person or any of their assets or any resulting release or
discharge of any obligation (including any of the Obligations) of the Borrower
or any other Person under any Loan Document;
 
(e)       the existence of any claim, set-off, defense, counterclaim,
withholding or other right that the Guarantor or the Borrower may have at any
time against any Person (including the Administrative Agent, the Lenders and the
Issuing Lenders), whether in connection with the Loan Documents or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim or defense by separate suit or compulsory counterclaim;
 
(f)       any avoidance, subordination, invalidity or unenforceability relating
to or against the Borrower or any other Person for any reason of any Obligation
or any Loan Document, any provision of applicable law or regulation purporting
to prohibit the payment of any Obligation by the Borrower or any other Person,
or the Borrower denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Obligation or
provision of any Loan Document;
 
(g)       any failure of the Administrative Agent, any Lender or any Issuing
Lender to assert any claim or demand or to exercise or enforce any right or
remedy under the provisions of any Loan Document or to assert any breach of or
default under any Loan Document or any breach of the Obligations; or
 
(h)       any other act or omission to act or delay of any kind by the Borrower,
any other party to any Loan Document or any other Person, or any other
circumstance whatsoever that might, but for the provisions of this clause (h),
constitute a legal or equitable discharge of or defense to any obligation of the
Guarantor hereunder.
 
Section 10.03       Discharge Only Upon Payment in Full; Reinstatement in
Certain Circumstances.  The Guarantor’s obligations hereunder shall remain in
full force and effect until all Obligations shall have been paid in full, all
Commitments have been terminated and all Letters of Credit have either expired,
been repaid in full or been cash collateralized. If at any time any payment of
any Obligation is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Guarantor’s obligations hereunder shall be reinstated as though such payment had
been due but not made at such time.
 
Section 10.04       Waiver by Guarantor.  The Guarantor irrevocably waives (a)
acceptance hereof, presentment, demand for performance, promptness, diligence,
notice of non-performance, default, acceleration, protest or dishonor and any
notice not provided for herein, (b) any requirement that at any time any action
be taken by any Person against the Borrower or any other Person, (c) any right
to revoke this Guaranty, and (d) any defense based on any right of set-off,
recoupment, counterclaim, withholding or other deduction of any nature against
or in respect of the Obligations.
 
Section 10.05       Subrogation.  Upon making payment with respect to any
Obligation, the Guarantor shall be subrogated to the rights of the payee against
the Borrower with respect to such payment; provided that the Guarantor agrees it
will not exercise any rights against the Borrower arising in connection with the
Obligations by way of subrogation against the Borrower, or by reason of
contribution against any other guarantor of such Obligations until all
Obligations shall have been paid in full, all Commitments have been terminated
and all Letters of Credit have either expired, been repaid in full or been cash
collateralized.
 
Section 10.06       Stay of Acceleration.  If acceleration of the time for
payment of any Obligation by the Borrower is stayed, enjoined or prevented for
any reason (including but not limited to by reason of the insolvency or
receivership of the Borrower or otherwise), all Obligations otherwise subject to
acceleration under the terms of any Loan Document shall nonetheless be payable
by the Guarantor forthwith on demand by the Administrative Agent.
 
Section 10.07       Continuing Guaranty.  The Guaranty set forth in this Article
X is a continuing guaranty, shall be binding on the Guarantor and its successors
and assigns, and shall be enforceable by each holder from time to time of the
Obligations (including, without limitation, the Administrative Agent, the
Lenders, the Issuing Lenders and each Indemnitee, each, a “Guaranteed Party”).
If all or part of any Guaranteed Party’s interest in any Obligation is assigned
or otherwise transferred, the transferor’s rights hereunder, to the extent
applicable to the obligation so transferred, shall automatically be transferred
with such obligation; and without limitation of the foregoing, any of the
Obligations shall be and remain Obligations entitled to the benefit of this
Guaranty if any Guaranteed Party assigns or otherwise transfers all or part of
its interest in any Obligation or any of its rights or obligations under any
Loan Document.
 
Section 10.08       Default Payments by Borrower.  Upon the occurrence and
during the continuation of any default under any Obligation, if any amount shall
be paid to the Guarantor by or for the account of the Borrower with respect to
such Obligation, such amount shall be held in trust for the benefit of each
Lender, each Issuing Lender and the Administrative Agent and shall forthwith be
paid to the Administrative Agent to be credited and applied to the Obligations
when due and payable.
 
 [Signature Pages to Follow]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
BORROWER:
 
PPL CAPITAL FUNDING, INC.
               
By:
/s/ Russell S. Clelland
   
Name: Russell S. Clelland
   
Title: Assistant Treasurer







GUARANTOR:
 
PPL CORPORATION
               
By:
/s/ Russell S. Clelland
   
Name: Russell S. Clelland
   
Title: Assistant Treasurer




 
 

--------------------------------------------------------------------------------

 




   
THE BANK OF NOVA SCOTIA,
   
as the Administrative Agent and a Lender
         
By:
/s/ Thane Rattew
   
Name: Thane Rattew
   
Title: Managing Director




 
 

--------------------------------------------------------------------------------

 



Appendix A


COMMITMENTS


Lender
 
Commitment
 
Applicable
Percentage
 
The Bank of Nova Scotia
 
 
 
$
 
 
150,000,000.00
 
 
 
100.000000000%
 
 
Total
 
 
 
$
 
 
150,000,000.00
 
 
 
100.000000000%
 



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.14
 
Material Subsidiaries
 
Name
 
Jurisdiction of Organization
LG&E and KU Energy LLC
 
Kentucky
PPL Electric Utilities Corporation
 
Pennsylvania
PPL Energy Supply, LLC
 
Delaware
PPL Global, LLC
 
Delaware



 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A-l
 


 


 
Form of Notice of Borrowing
 
___________________, ______


The Bank of Nova Scotia,
as Administrative Agent
40 King Street West
Toronto, Ontario Canada M5H 1H1
Attention: Nazmul Arefin
Telephone: 416-933-5267
Facsimile: 212-225-5709


Ladies and Gentlemen:
 
This notice shall constitute a “Notice of Borrowing” pursuant to Section 2.03 of
the Revolving Credit Agreement dated as of March 26, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor, the lending institutions party thereto from time to time and The Bank
of Nova Scotia, as Administrative Agent. Terms defined in the Credit Agreement
and not otherwise defined herein have the respective meanings provided for in
the Credit Agreement.
 
 
1.
The date of the Borrowing will be  ___________________, ______.1

 
 
2.
The aggregate principal amount of the Borrowing will be ___________.2

 
 
3.
The Borrowing will consist of [Base Rate] [Euro-Dollar] Loans.

 
 
4.
The initial Interest Period for the Loans comprising such Borrowing shall be
___________________.3

 
[Insert appropriate delivery instructions, which shall include bank and account
number].
 
[Signature Page Follows]
 



--------------------------------------------------------------------------------

 
1 Must be a Business Day. 
2 Revolving Borrowings must be an aggregate principal amount of $5,000,000 or
any larger integral multiple of $1,000,000, except the Borrowing may be in the
aggregate amount of the remaining unused Commitments. 
3 Applicable for Euro-Dollar Loans only. Insert “one month”, “two months”,
“three months” or “six months” (subject to the provisions of the definition of
“Interest Period”).


A-1

 
 

--------------------------------------------------------------------------------

 



 
PPL CAPITAL FUNDING, INC.


By: ___________________________________
Name:
Title:
















A-1-2



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 


 
Form of Notice of Conversion/Continuation
 
___________________, ______
 
The Bank of Nova Scotia,
as Administrative Agent
40 King Street West
Toronto, Ontario Canada M5H 1H1
Attention: Nazmul Arefin
Telephone: 416-933-5267
Facsimile: 212-225-5709


Ladies and Gentlemen:
 
This notice shall constitute a “Notice of Conversion/Continuation” pursuant to
Section 2.06(d)(ii) of the Revolving Credit Agreement dated as of March 26, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among PPL Capital Funding, Inc., as the Borrower, PPL
Corporation, as the Guarantor, the lending institutions party thereto from time
to time and The Bank of Nova Scotia, as Administrative Agent. Terms defined in
the Credit Agreement and not otherwise defined herein have the respective
meanings provided for in the Credit Agreement.
 
1.           The Group of Loans (or portion thereof) to which this notice
applies is [all or a portion of all Base Rate Loans currently outstanding] [all
or a portion of all Euro-Dollar Loans currently outstanding having an Interest
Period of ___ months and ending on the Election Date specified below].
 
2.           The date on which the conversion/continuation selected hereby is to
be effective is _____________, ____________ (the “Election Date”).1
 
3.           The principal amount of the Group of Loans (or portion thereof) to
which this notice applies is $____________.2
 
4.           [The Group of Loans (or portion thereof) which are to be converted
will bear interest based upon the [Base Rate] [Adjusted London Interbank Offered
Rate].] [The Group of Loans (or portion thereof) which are to be continued will
bear interest based upon the [Base Rate][Adjusted London Interbank Offered
Rate].]
 
5.           The Interest Period for such Loans will be ________________.3


[Signature Page Follows]
 



--------------------------------------------------------------------------------

1  Must be a Business Day.
2  May apply to a portion of the aggregate principal amount of the relevant
Group of Loans; provided that (i) such portion is allocated ratably among the
Loans comprising such Group and (ii) the portion to which such notice applies,
and the remaining portion to which it does not apply, are each $5,000,000 or any
larger integral multiple of $1,000,000.
3  Applicable only in the case of a conversion to, or a continuation of,
Euro-Dollar Loans. Insert “one month”, “two months”, “three months” or “six
months” (subject to the provisions of the definition of “Interest Period”).


A-2-1

 
 

--------------------------------------------------------------------------------

 



 
PPL CAPITAL FUNDING, INC.


By:  _____________________________________
Name:
Title:




A-2-2



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3
 


 
Form of Letter of Credit Request
 
___________________, ______
 
The Bank of Nova Scotia,
as Administrative Agent and as Issuing Lender
40 King Street West
Toronto, Ontario Canada M5H 1H1
Attention: Nazmul Arefin
Telephone: 416-933-5267
Facsimile: 212-225-5709


Ladies and Gentlemen:
 
This notice shall constitute a “Letter of Credit Request” pursuant to Section
3.03 of the Revolving Credit Agreement dated as of March 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among PPL Capital Funding, Inc., as the Borrower, PPL Corporation,
as the Guarantor, the lending institutions party thereto from time to time and
The Bank of Nova Scotia, as Administrative Agent.  Terms defined in the Credit
Agreement and not otherwise defined herein have the respective meanings provided
for in the Credit Agreement.
 
[The undersigned hereby requests that __________1 issue a Letter of Credit on
_______________, ________2 in the aggregate amount of $________________.]  [This
request is to extend a Letter of Credit previously issued under the Credit
Agreement; Letter of Credit No. __________.]
 
 
The beneficiary of the requested Letter of Credit will be _____________3, and
such Letter of Credit will be in support of _____________________4 and will have
a stated termination date of  ____________5.
 
Copies of all documentation with respect to the supported transaction are
attached hereto.
 
[Signature Page Follows]
 




--------------------------------------------------------------------------------

 1 Insert name of Issuing Lender.
 2 Must be a Business Day.
 3 Insert name and address of beneficiary.
 4Insert a description of the obligations, the name of each agreement and/or a
description of the commercial transaction to which this Letter of Credit Request
relates.
 5Insert the last date upon which drafts may be presented (which may not be
later than one year after the date of issuance specified above or beyond the
fifth Business Day prior to the Termination Date).


A-3-1
 
 

--------------------------------------------------------------------------------

 



 
PPL CAPITAL FUNDING, INC.
 
By:  ____________________________________
Name:
Title:
 


APPROVED:
 
[THE BANK OF NOVA SCOTIA], As the Issuing Lender


By:  ____________________________________
Name:
Title:
 


 
A-3-2
 


 

 
 

--------------------------------------------------------------------------------

 

EXIBIT B
 


 
Form of Note
 
____________________, ____
 
FOR VALUE RECEIVED, the undersigned, PPL CAPITAL FUNDING, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of __________________
(hereinafter, together with its successors and assigns, called the “Holder”), at
the place and times provided in the Credit Agreement (as defined below), the
principal sum of ______________ AND_____________/100s DOLLARS ($______________),
or, if less, the principal amount of all Loans advanced by the Holder to the
Borrower pursuant to the Credit Agreement, plus interest as hereinafter
provided. Such Loans may be endorsed from time to time on the grid attached
hereto, but the failure to make such notations shall not affect the validity of
the Borrower’s obligation to repay unpaid principal and interest hereunder.
 
All capitalized terms used herein shall have the meanings ascribed to them in
that certain Revolving Credit Agreement dated as of March 26, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, PPL Corporation, as the Guarantor, the lending
institutions party thereto from time to time and The Bank of Nova Scotia, as
Administrative Agent for itself and on behalf of the Lenders and the Issuing
Lenders, except to the extent such capitalized terms are otherwise defined or
limited herein.
 
The Borrower shall repay principal outstanding hereunder from time to time, as
necessary, in order to comply with the Credit Agreement. All amounts paid by the
Borrower shall be applied to the Obligations in such order of application as
provided in the Credit Agreement.
 
A final payment of all principal amounts and other Obligations then outstanding
hereunder shall be due and payable on the maturity date provided in the Credit
Agreement, or such earlier date as payment of the Loans shall be due, whether by
acceleration or otherwise.
 
The Borrower shall be entitled to borrow, repay, reborrow, continue and convert
the Holder’s Loans (or portions thereof) hereunder pursuant to the terms and
conditions of the Credit Agreement. Prepayment of the principal amount of any
Loan may be made as provided in the Credit Agreement.
 
The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note shall also be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise).  Overdue principal and, to
the extent permitted by law, overdue interest, shall bear interest payable on
DEMAND at the default rate as provided in the Credit Agreement.
 
In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Holder, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Holder in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Holder not receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may legally be paid by the Borrower
under applicable law.
 
All parties now or hereafter liable with respect to this Note, whether the
Borrower, any guarantor, endorser or any other Person or entity, hereby waive
presentment for payment, demand, notice of non-payment or dishonor, protest and
notice of protest.
 
B-1
 


 
 

--------------------------------------------------------------------------------

 
 


 
No delay or omission on the part of the Holder or any holder hereof in
exercising its rights under this Note, or delay or omission on the part of the
Holder, the Administrative Agent or the Lenders collectively, or any of them, in
exercising its or their rights under the Credit Agreement or under any other
Loan Document, or course of conduct relating thereto, shall operate as a waiver
of such rights or any other right of the Holder or any holder hereof, nor shall
any waiver by the Holder, the Administrative Agent, the Required Lenders or the
Lenders collectively, or any of them, or any holder hereof, of any such right or
rights on any one occasion be deemed a bar to, or waiver of, the same right or
rights on any future occasion.
 
The Borrower promises to pay all reasonable costs of collection, including
reasonable attorneys’ fees, should this Note be collected by or through an
attorney-at-law or under advice therefrom.
 
This Note evidences the Holder’s Loans (or portion thereof) under, and is
entitled to the benefits and subject to the terms of, the Credit Agreement,
which contains provisions with respect to the acceleration of the maturity of
this Note upon the happening of certain stated events, and provisions for
prepayment.
 
This Note is entitled to the benefit of the Guaranty of the Guarantor, as set
forth in the Credit Agreement.  Reference is made to the Credit Agreement for a
description of the terms and conditions of such Guaranty, and the respective
rights and limitations of the Holder, the Borrower and the Guarantor thereunder.
 
This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
B-2
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representative as of the day and year first above written.
 
PPL CAPITAL FUNDING, INC.


By: __________________________________________________________
Name:
Title:


B-3

 
 

--------------------------------------------------------------------------------

 



LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Loan
Type
Amount of Principal
Repaid
Notation Made By
                                                                               
                                                                               
                                                 



B-4
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
Form of Assignment and Assumption Agreement
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]13 Assignor identified on the Schedules hereto as “Assignor” [or
“Assignors”] ([collectively, the “Assignors” and each] an “Assignor”) and [the]
[each]14 Assignee identified on the Schedules hereto as “Assignee” [or
“Assignees”] ([collectively, the “Assignees” and each] an “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors] [the
Assignees]15 hereunder are several and not joint.]16 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a Lender)]
[the respective Assignors (in their respective capacities as Lenders)] against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned by [the] [any]
Assignor to [the] [any] Assignee pursuant to clauses (a) and (b) above being
referred to herein collectively as, the “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.
 
1.           Assignor:  See Schedule attached hereto
 
2.           Assignee:  See Schedule attached hereto
 
3.           Borrower:  PPL Capital Funding, Inc.
 


 



--------------------------------------------------------------------------------

 
13 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
14 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
15 Select as appropriate.
16 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


C-1
 
 
 

--------------------------------------------------------------------------------

 


4.           Administrative Agent:  The Bank of Nova Scotia, as the
administrative agent under the Credit Agreement
 
5.           Credit Agreement:  The Revolving Credit Agreement dated as of March
26, 2014 (as amended, restated, supplemented or otherwise modified from time to
time) among PPL Capital Funding, Inc., as the Borrower, PPL Corporation, as the
Guarantor, the lending institutions party thereto from time to time and The Bank
of Nova Scotia, as Administrative Agent
 
6.           Assigned Interest:  See Schedule attached hereto
 
[7.           Trade Date: ]17
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 17 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
 
 
C-2

 
 

--------------------------------------------------------------------------------

 



 
Effective Date: _________, 20___
 
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR[S]
 
[NAME(S) OF ASSIGNOR(S)]
 
By: ______________________________
Title:
 
ASSIGNEE[S]
 
See Schedule attached hereto
 
C-3
 

 
 

--------------------------------------------------------------------------------

 



 
[Consented to and]18 Accepted:
 
THE BANK OF NOVA SCOTIA,
as Administrative Agent [and Issuing Lender]
 
By __________________________________
Title:
 
[Consented to:]19
 
PPL CAPITAL FUNDING, INC.
 
By __________________________________
Title:
 
[Consented to]:
 
[Issuing Lender]20,
as Issuing Lender
 
By __________________________________
Title:
 



--------------------------------------------------------------------------------

18 To be added only if the consent of the Administrative Agent and/or Issuing
Lender is required by the terms of the Credit Agreement.
19 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
20 Add all Issuing Lender signature blocks.


C-4

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE
 
To Assignment and Assumption
 
By its execution of this Schedule, the Assignee(s) agree(s) to the terms set
forth in the attached Assignment and Assumption.
 
Assigned Interests:
 
Aggregate Amount of Commitment/ Loans for all Lenders21
Amount of Commitment/ Loans Assigned22
Percentage Assigned of Commitment/ Loans23
CUSIP Number
$
 
$
 
%
 
 

[NAME OF ASSIGNEE]24
  [and is an Affiliate of [identify Lender]]25

 



--------------------------------------------------------------------------------

21 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
22 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
23 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
24 Add additional signature blocks, as needed.
25 Select as applicable.


C-5

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption
 
REVOLVING CREDIT AGREEMENT DATED AS OF MARCH 26, 2014
BY AND AMONG
PPL CAPITAL FUNDING, INC., AS BORROWER, PPL CORPORATION, AS
GUARANTOR, THE LENDERS PARTY THERETO AND
THE BANK OF NOVA SCOTIA, AS ADMINISTRATIVE AGENT


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [the relevant] Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the] [any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
2.           Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.
 


 
C-6
 
 
 

--------------------------------------------------------------------------------

 
3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed in accordance with the internal laws of the State of New York.
 


 


 
C-7
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT D
 


 


 
Forms of Opinion of Counsel for the Loan Parties
 


D-1



 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
 


 

 
Form of Notice of Revolving Increase
          Dated as of:  ___________________

 
 
PPL CAPITAL FUNDING, INC. (the “Borrower”) and PPL CORPORATION (the
“Guarantor”), in connection with the Revolving Credit Agreement dated as of
March 26, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, the Guarantor, the
lending institutions party thereto from time to time and The Bank of Nova
Scotia, as Administrative Agent, hereby certifies that:
 
1.           The Borrower has obtained an agreement from certain financial
institutions to increase their Commitments in the aggregate amount of
_________________________ ($____________)26 (the “Optional Increase”).
 
2.           All of the representations and warranties of the Loan Parties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they were true and correct in all material respects (except to the
extent any such representation and warranty was qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty was true and correct in all respects) as of such earlier date and
except for the representations in Section 5.04(c), Section 5.05, Section 5.13
and Section 5.14(a) of the Credit Agreement, which shall be deemed only to
relate to the matters referred to therein on and as of the Effective Date.
 
3.           There does not exist, as of this date, and there will not exist
after giving effect to the Optional Increase, any Default or Event of Default
under the Credit Agreement.
 
4.           All necessary governmental, regulatory and third party approvals,
if required, have been obtained or made, are in full force and effect and are
not subject to any pending or, to the knowledge of the Borrower, threatened
reversal or cancellation.
 
5.           Attached hereto as Annex A are resolutions adopted by the Guarantor
and the Borrower authorizing such Optional Increase, and such resolutions are
true and correct and have not been altered, amended or repealed and are in full
force and effect.
 
Capitalized terms used in this Notice of Revolving Increase and not otherwise
defined herein are used as defined in the Credit Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------

26 Each Optional Increase shall be in a minimum amount of $2,500,000.


E-1

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the Borrower and the Guarantor, acting through an
authorized signatory, has signed this Notice of Revolving Increase as of the day
and year first above written.
 

   
PPL CAPITAL FUNDING, INC.
               
By:
     
Name:
   
Title:



 

   
PPL CORPORATION
               
By:
     
Name:
   
Title:

 
 
E-2